Exhibit 10

EXECUTION VERSION

FIVE YEAR

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of July 14, 2006

among

HUMANA INC.,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS

FROM TIME TO TIME PARTIES HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Agent and as CAF Loan Agent,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

WACHOVIA BANK, National Association,

as Syndication Agents

and

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,

as Joint-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page SECTION 1. DEFINITIONS    1            1.1    Defined Terms
   1            1.2    Other Definitional Provisions    16 SECTION 2. AMOUNT AND
TERMS OF LOANS    16            2.1    Revolving Credit Loans    16   
        2.2    CAF Loans    17            2.3    Repayment of Loans; Evidence of
Debt    19            2.4    Fees    20            2.5    Termination or
Reduction of Commitments    21            2.6    Optional Prepayments    21   
        2.7    Conversion Options; Minimum Amount of Loans.    21            2.8
   Interest Rate and Payment Dates for Loans    22            2.9    Computation
of Interest and Fees    23            2.10    Inability to Determine Interest
Rate    23            2.11    Pro Rata Borrowings and Payments    24   
        2.12    Illegality    25            2.13    Requirements of Law    26   
        2.14    Capital Adequacy    27            2.15    Taxes    27   
        2.16    Indemnity    28            2.17    Application of Proceeds of
Loans    29            2.18    Notice of Certain Circumstances; Assignment of
Commitments Under Certain Circumstances    29            2.19    Regulation U   
30 SECTION 3. LETTERS OF CREDIT    31            3.1    L/C Sublimit    31   
        3.2    Procedure for Issuance of Letters of Credit    31            3.3
   Fees, Commissions and Other Charges    32            3.4    L/C Participation
   32            3.5    Reimbursement Obligation of the Company    33   
        3.6    Obligations Absolute    33            3.7    Letter of Credit
Payments    34            3.8    Application    34 SECTION 4. REPRESENTATIONS
AND WARRANTIES    34            4.1    Corporate Existence; Compliance with Law
   34            4.2    No Legal Obstacle to Agreement; Enforceability    34   
        4.3    Litigation    35            4.4    Disclosure    35

 

i



--------------------------------------------------------------------------------

           4.5    [Reserved]    35            4.6    Financial Condition    35
           4.7    Changes in Condition    36            4.8    Assets    36   
        4.9    Tax Returns    36            4.10    Contracts, etc    36   
        4.11    Subsidiaries    36            4.12    Burdensome Obligations   
37            4.13    Pension Plans    37            4.14    Environmental and
Public and Employee Health and Safety Matters    37            4.15    Federal
Regulations    37            4.16    Investment Company Act; Other Regulations
   38            4.17    Solvency    38            4.18    Casualties    38   
        4.19    Business Activity    38            4.20    Purpose of Loans   
38

SECTION 5. CONDITIONS

   38            5.1    Conditions to the Closing Date    38            5.2   
Conditions to Each Loan    40

SECTION 6. AFFIRMATIVE COVENANTS

   41            6.1    Taxes, Indebtedness, etc    41            6.2   
Maintenance of Properties; Maintenance of Existence    41            6.3   
Insurance    42            6.4    Financial Statements    42            6.5   
Certificates; Other Information    43            6.6    Compliance with ERISA   
44            6.7    Compliance with Laws    44            6.8    Inspection of
Property; Books and Records; Discussions    44            6.9    Notices    44
           6.10    Maintenance of Licenses, Etc    45            6.11    Further
Assurances    46

SECTION 7. NEGATIVE COVENANTS

   46            7.1    Financial Condition Covenants.    46            7.2   
Limitation on Subsidiary Indebtedness    46            7.3    Limitation on
Liens    46            7.4    Limitations on Fundamental Changes    47   
        7.5    Limitation on Sale of Assets    48            7.6    Limitation
on Distributions    49            7.7    Transactions with Affiliates    49   
        7.8    Sale and Leaseback    49

 

ii



--------------------------------------------------------------------------------

SECTION 8. DEFAULTS    49            8.1    Events of Default    49   
        8.2    Annulment of Defaults    52            8.3    Waivers    52   
        8.4    Course of Dealing    53 SECTION 9. THE AGENT    53            9.1
   Appointment    53            9.2    Delegation of Duties    53            9.3
   Exculpatory Provisions    53            9.4    Reliance by Agent    54   
        9.5    Notice of Default    54            9.6    Non-Reliance on Agent
and Other Banks    54            9.7    Indemnification    55            9.8   
Agent and CAF Loan Agent in Its Individual Capacity    55            9.9   
Successor Agent and CAF Loan Agent    55            9.10    Syndication Agents
   56 SECTION 10. MISCELLANEOUS    56            10.1    Amendments and Waivers
   56            10.2    Notices    56            10.3    No Waiver; Cumulative
Remedies    57            10.4    Survival of Representations and Warranties   
57            10.5    Payment of Expenses and Taxes; Indemnity    57   
        10.6    Successors and Assigns; Participations; Purchasing Banks    58
           10.7    Adjustments; Set-off    62            10.8    Counterparts   
62            10.9    GOVERNING LAW    62            10.10    WAIVERS OF JURY
TRIAL    63            10.11    Submission To Jurisdiction; Waivers    63   
        10.12    Confidentiality of Information    63            10.13   
Existing Five-Year Credit Agreement    63            10.14    USA PATRIOT Act   
63

 

iii



--------------------------------------------------------------------------------

ANNEXES    ANNEX A    Existing Letters of Credit SCHEDULES    SCHEDULE I   
Commitment Amounts and Percentages SCHEDULE II    Pricing Grid SCHEDULE III   
Indebtedness SCHEDULE IV    Subsidiaries of the Company SCHEDULE V    Liens
SCHEDULE VI    Certain Acquisitions and Dispositions SCHEDULE VII    Other
Regulations SCHEDULE VIII    Business Activities EXHIBITS    EXHIBIT A    Form
of Revolving Credit Note EXHIBIT B    Form of Grid CAF Loan Note EXHIBIT C   
Form of Individual CAF Loan Note EXHIBIT D    Form of CAF Loan Request EXHIBIT E
   Form of CAF Loan Offer EXHIBIT F    Form of CAF Loan Confirmation Agreement
EXHIBIT G    Form of Commitment Transfer Supplement EXHIBIT H    Form of Closing
Certificate EXHIBIT I-1    Form of Company Counsel Opinion EXHIBIT I-2    Form
of Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 14, 2006, among HUMANA INC., a Delaware
corporation (the “Company”), the several banks and other financial institutions
from time to time parties to this Agreement (the “Banks”), and JPMORGAN CHASE
BANK, N.A., a national banking association, as administrative agent for the
Banks hereunder (in such capacity, the “Agent”) and as CAF Loan agent (in such
capacity, the “CAF Loan Agent”).

W I T N E S S E T H:

WHEREAS, the Company has requested the Banks to provide a revolving credit
facility in the aggregate principal amount of $1,000,000,000; and

WHEREAS, the Banks are willing to provide such credit facility upon and subject
to the terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms have the
following meanings:

“Admitted Asset”: with respect to any HMO Subsidiary or Insurance Subsidiary,
any asset of such HMO Subsidiary or Insurance Subsidiary which qualifies as an
“admitted asset” (or any like item) under the applicable Insurance Regulations
and HMO Regulations.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Outstanding Extensions of Credit”: as to any Bank at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Loans made
by such Bank then outstanding and (b) the amount represented by such Bank’s
Commitment Percentage of the L/C Obligations then outstanding.

“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Base CD Rate in effect on such day plus 1% and
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate in effect at its
principal office in New York City (each change in the Prime Rate to be effective
on the date such change is publicly announced); “Base CD Rate” shall mean the
sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the C/D Reserve Percentage and (b) the C/D Assessment Rate; “Three-Month
Secondary CD Rate” shall mean, for any day, the secondary



--------------------------------------------------------------------------------

market rate for three-month certificates of deposit reported as being in effect
on such day (or, if such day shall not be a Business Day, the next preceding
Business Day) by the Board of Governors of the Federal Reserve System (the
“Board”) through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day), or, if such rate shall not be so reported on such day or
such next preceding Business Day, the average of the secondary market quotations
for three-month certificates of deposit of major money center banks in New York
City received at approximately 10:00 A.M., New York City time, on such day (or,
if such day shall not be a Business Day, on the next preceding Business Day) by
the Agent from three New York City negotiable certificate of deposit dealers of
recognized standing selected by it; “C/D Reserve Percentage” shall mean, for any
day, that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board (or any successor), for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion Dollars in respect of new non-personal
three-month certificates of deposit in the secondary market in Dollars in New
York City and in an amount of $100,000 or more; “C/D Assessment Rate” shall
mean, for any day, the net annual assessment rate (rounded upward to the nearest
1/100th of 1%) determined by JPMorgan Chase Bank, N.A. to be payable on such day
to the Federal Deposit Insurance Corporation or any successor (“FDIC”) for
FDIC’s insuring time deposits made in Dollars at offices of JPMorgan Chase Bank,
N.A. in the United States; and “Federal Funds Effective Rate” shall mean, for
any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for the day of such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal
Funds Effective Rate shall be effective on the effective day of such change in
the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds Effective
Rate, respectively.

“Alternate Base Rate Loans”: Revolving Credit Loans hereunder at such time as
they are made and/or being maintained at a rate of interest based upon the
Alternate Base Rate.

“Applicable LIBOR Auction Advance Rate”: in respect of any CAF Loan requested
pursuant to a LIBOR Auction Advance Request, the London interbank offered rate
for deposits in Dollars for the period commencing on the date of such CAF Loan
and ending on the maturity date thereof which appears on Telerate Page 3750 as
of 11:00 A.M., London time, two Working Days prior to the beginning of such
period.

“Applicable Margin”: for each Type of Revolving Credit Loan, the rate per annum
applicable to such Type determined in accordance with the Pricing Grid.

“Application”: any application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

“Approved Fund”: as defined in subsection 10.6(d).

 

2



--------------------------------------------------------------------------------

“Available Commitments”: as to any Bank at a particular time, an amount equal to
the difference between (a) the amount of the Commitments at such time and
(b) the Aggregate Outstanding Extensions of Credit at such time.

“Bank Obligations”: as defined in subsection 8.1(k).

“Banks”: the several banks and other financial institutions from time to time
parties to this Agreement.

“Benefitted Bank”: as defined in subsection 10.7(a).

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.1(b) or a CAF Loan Request pursuant to subsection 2.2(b) as a date on which
the Company requests the Banks to make Revolving Credit Loans or CAF Loans, as
the case may be, hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“CAF Loan”: each CAF Loan made pursuant to subsection 2.2; the aggregate amount
advanced by a CAF Loan Bank pursuant to subsection 2.2 on each CAF Loan Date
shall constitute one or more CAF Loans, as specified by such CAF Loan Bank
pursuant to subsection 2.2(b)(vi).

“CAF Loan Assignee”: as defined in subsection 10.6(c).

“CAF Loan Assignment”: any assignment by a CAF Loan Bank to a CAF Loan Assignee
of a CAF Loan and related Individual CAF Loan Note; any such CAF Loan Assignment
to be registered in the Register must set forth, in respect of the CAF Loan
Assignee thereunder, the full name of such CAF Loan Assignee, its address for
notices, its lending office address (in each case with telephone and facsimile
transmission numbers) and payment instructions for all payments to such CAF Loan
Assignee, and must contain an agreement by such CAF Loan Assignee to comply with
the provisions of subsection 10.6(c), 10.6(h) and 10.12 to the same extent as
any Bank.

“CAF Loan Banks”: Banks from time to time designated as CAF Loan Banks by the
Company by written notice to the CAF Loan Agent (which notice the CAF Loan Agent
shall transmit to each such CAF Loan Bank).

“CAF Loan Confirmation”: each confirmation by the Company of its acceptance of
one or more CAF Loan Offers, which CAF Loan Confirmation shall be substantially
in the form of Exhibit F and shall be delivered to the CAF Loan Agent in
writing.

“CAF Loan Date”: each date on which a CAF Loan is made pursuant to subsection
2.2.

 

3



--------------------------------------------------------------------------------

“CAF Loan Note”: a Grid CAF Loan Note or an Individual CAF Loan Note.

“CAF Loan Offer”: each offer by a CAF Loan Bank to make one or more CAF Loans
pursuant to a CAF Loan Request, which CAF Loan Offer shall contain the
information specified in Exhibit E and shall be delivered to the CAF Loan Agent
by telephone, immediately confirmed in writing.

“CAF Loan Request”: each request by the Company for CAF Loan Banks to submit
bids to make CAF Loans, which shall contain the information in respect of such
requested CAF Loans specified in Exhibit D and shall be delivered to the CAF
Loan Agent in writing, or by telephone, immediately confirmed in writing.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Change in Control”: of any corporation, shall occur where (a) any Person or
“group” (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), other than the Company, shall acquire more than 30% of the Voting
Stock of such corporation or (b) the Continuing Directors shall not constitute a
majority of the board of directors of such corporation.

“Clocktower Building”: the real property located at 123 E. Main Street,
Louisville, Kentucky 40202.

“Closing Date”: the date on which all of the conditions precedent for the
Closing Date set forth in Section 5 shall have been fulfilled.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Letter of Credit”: as defined in subsection 3.1(a).

“Commitment”: as to any Bank, its obligation to make Revolving Credit Loans to
the Company pursuant to subsection 2.1(a) and/or issue or participate in Letters
of Credit issued on behalf of the Company in an aggregate principal amount
and/or face amount not to exceed at any one time outstanding the amount set
forth opposite such Bank’s name in Schedule I, as such amount may be reduced or
increased from time to time as provided herein.

“Commitment Percentage”: as to any Bank, the percentage of the aggregate
Commitments for all Banks constituted by such Bank’s Commitment.

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Commitment Transfer Supplement”: a Commitment Transfer Supplement,
substantially in the form of Exhibit G.

 

4



--------------------------------------------------------------------------------

“Commitment Utilization Percentage”: on any day, the percentage equivalent of a
fraction (a) the numerator of which is the aggregate outstanding principal
amount of the Loans and L/C Obligations and (b) the denominator of which is the
aggregate Commitments for all Banks (or, on any day after termination of the
Commitments, the aggregate Commitments in effect immediately preceding such
termination).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Conduit Lender”: any special purpose corporation organized and administered by
any Bank for the purpose of making Loans otherwise required to be made by such
Bank and designated by such Bank in a written instrument; provided, that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender; and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to subsections
2.13, 2.14, 2.15, 2.16 or 10.5 than the designating Bank would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender (and each Bank which designates a Conduit Lender shall indemnify the
Company against any increased taxes, costs, expenses, liabilities or losses
associated with any payment thereunder to such Conduit Lender) or (b) be deemed
to have any Commitment.

“Consolidated Assets”: the consolidated assets of the Company and its
Subsidiaries, determined in accordance with GAAP.

“Consolidated EBIT”: for any period for which the amount thereof is to be
determined, Consolidated Net Income for such period plus all amounts deducted in
computing such Consolidated Net Income in respect of Consolidated Interest
Expense and income taxes, all determined in accordance with GAAP; provided, that
for purposes of calculating Consolidated EBIT for any period of four full fiscal
quarters, (a) the Consolidated EBIT attributable to any Person or business unit
acquired by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (i) any discontinued operations or products of the
acquired Person or business unit or (ii) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company’s reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (b) the Consolidated EBIT of any Person or business unit
disposed of by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis) shall be
deducted on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period of
four full fiscal quarters).

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any fiscal period for which the amount thereof is to
be determined, Consolidated EBIT for such fiscal period plus, to the extent
deducted from Consolidated Net Income for such fiscal period, depreciation and
amortization for such fiscal period.

“Consolidated Interest Expense”: for any period for which the amount thereof is
to be determined, all amounts deducted in computing Consolidated Net Income for
such period in respect of interest expense on Indebtedness determined in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Expense for any period of four full fiscal quarters, (a) the
Consolidated Interest Expense of any Person or business unit acquired by the
Company or its Subsidiaries during such period (such Consolidated Interest
Expense to be calculated in the same manner as Consolidated Interest Expense for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (i) any discontinued operations or products of the
acquired Person or business unit or (ii) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company’s reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (b) the Consolidated Interest Expense of any Person or
business unit disposed of by the Company or its Subsidiaries during such period
(such Consolidated Interest Expense to be calculated in the same manner as
Consolidated Interest Expense for the Company and its Subsidiaries is
calculated, mutatis mutandis) shall be deducted on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period of four full fiscal quarters).
Consolidated Interest Expense shall in any event include the Synthetic Lease
Interest Component of any Synthetic Lease entered into by the Company or any of
its Subsidiaries.

“Consolidated Net Income”: for any period, the consolidated net income, if any,
after taxes, of the Company and its Subsidiaries for such period determined in
accordance with GAAP; provided, that, for all purposes other than subsection
7.1(a), Consolidated Net Income shall not be reduced or increased by the amount
of any non-cash extraordinary charges or credits that would otherwise be
deducted from or added to revenue in determining such Consolidated Net Income.

“Consolidated Net Tangible Assets”: at any date, the total amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities as disclosed on the consolidated balance
sheet of the Company (excluding any thereof which are by their terms extendable
or renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and excluding
any deferred income taxes that are included in current liabilities), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
consolidated balance sheet of the Company and computed in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth”: at any date, the stockholders’ equity of the Company
and its Subsidiaries at such date, determined in accordance with GAAP.

“Consolidated Total Debt”: the aggregate of all Indebtedness (including the
current portion thereof) of the Company and its Subsidiaries on a consolidated
basis.

“Continuing Director”: any member of the board of directors of the Company who
is a member of such board on the date of this Agreement, and any Person who is a
member of such Board and whose nomination as a director was approved by a
majority of the Continuing Directors then on such Board.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

“Control Group Person”: any Person which is a member of the controlled group or
is under common control with the Company each within the meaning of
Section 414(b) or 414(c) of the Code or Section 4001(b)(1) of ERISA.

“Default”: any of the events specified in subsection 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Distribution”: (a) the declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Company other than dividends
payable solely in shares of common stock of the Company, (b) the purchase,
redemption or other acquisition of any shares of any class of Capital Stock of
the Company directly or indirectly through a Subsidiary or otherwise, and
(c) any other distribution on or in respect of any shares of any class of
Capital Stock of the Company.

“Dollars” and”$”: dollars in lawful currency of the United States of America.

“Domestic Lending Office”: with respect to each Bank, the office of such Bank
located within the United States which shall be making or maintaining Alternate
Base Rate Loans.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto), dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as”Eurocurrency Liabilities” in Regulation D of such board) maintained by a
member bank of such system.

 

7



--------------------------------------------------------------------------------

“Eurodollar Lending Office”: with respect to each Bank, the office of such Bank
which shall be making or maintaining Eurodollar Loans.

“Eurodollar Loans”: Revolving Credit Loans hereunder at such time as they are
made and/or are being maintained at a rate of interest based upon the Eurodollar
Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the average
(rounded upwards to the nearest whole multiple of one sixteenth of one percent)
of the respective rates notified to the Agent by the Reference Banks as the rate
at which each of their Eurodollar Lending Offices is offered Dollar deposits two
Working Days prior to the beginning of such Interest Period in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations of such Eurodollar Lending Office are then being conducted at or
about 10:00 A.M., New York City time, for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of such Reference Bank to be
outstanding during such Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans having the
same Interest Period (whether or not originally made on the same day).

“Event of Default”: any of the events specified in subsection 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act has been satisfied.

“Excess Utilization Day”: each day on which the Commitment Utilization
Percentage exceeds 50%.

“Existing Five-Year Credit Agreement”: The Five-Year Credit Agreement, dated as
of September 29, 2004, among the Company, the banks party thereto, the
syndication agents named therein, and JPMorgan Chase Bank, N.A., (f/k/a JPMorgan
Chase Bank), as administrative agent and as CAF Loan Agent.

“Existing Issuing Bank”: JPMorgan Chase Bank, N.A., f/k/a/ JPMorgan Chase Bank,
as issuer of the Existing Letters of Credit.

“Existing Letters of Credit”: the letters of credit described in Annex A.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Financing Lease”: any lease of property, real or personal, if the then present
value of the minimum rental commitment thereunder should, in accordance with
GAAP, be capitalized on a balance sheet of the lessee.

“Fixed Rate Auction Advance Request”: any CAF Loan Request requesting the CAF
Loan Banks to offer to make CAF Loans at a fixed rate (as opposed to a rate
composed of the Applicable LIBOR Auction Advance Rate plus or minus a margin).

 

8



--------------------------------------------------------------------------------

“GAAP”: (a) with respect to determining compliance by the Company with the
provisions of subsections 7.1, 7.2 and 7.5, generally accepted accounting
principles in the United States of America consistent with those utilized in
preparing the audited financial statements referred to in subsection 4.6 and
(b) with respect to the financial statements referred to in subsection 4.6 or
the furnishing of financial statements pursuant to subsection 6.4 and otherwise,
generally accepted accounting principles in the United States of America from
time to time in effect.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Green Bay Facility”: offices of the Company located at 1100 Employers
Boulevard, De Pere, Wisconsin.

“Grid CAF Loan Note”: as defined in subsection 2.3(e).

“Guarantee Obligation”: of any Person, any arrangement whereby credit is
extended to one party on the basis of any promise of such Person, whether that
promise is expressed in terms of an obligation to pay the Indebtedness of
another, or to purchase an obligation owed by that other, to purchase assets or
to provide funds in the form of lease or other types of payments under
circumstances that would enable that other to discharge one or more of its
obligations, whether or not such arrangement is listed in the balance sheet of
the obligor or referred to in a footnote thereto, but shall not include
endorsements of items for collection in the ordinary course of business.

“Headquarters”: the principal executive offices of the Company located at 500
West Main Street, Louisville, Kentucky 40202.

“HMO”: a health maintenance organization doing business as such (or required to
qualify or to be licensed as such) under HMO Regulations.

“HMO Regulations”: all laws, regulations, directives and administrative orders
applicable under federal or state law specific to health maintenance
organizations and any regulations, orders and directives promulgated or issued
pursuant thereto.

“HMO Regulator”: any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

“HMO Subsidiary”: any Subsidiary of the Company that is now or hereafter an HMO.

“Indebtedness”: of a Person, at a particular date, the sum (without duplication)
at such date of (a) all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services or which is evidenced by a
note, bond, debenture or similar instrument, (b) all obligations of such Person
under Financing Leases, (c) all obligations of such Person in respect of letters
of credit, acceptances, or similar obligations issued or created for the account
of such Person in excess of $1,000,000, (d) all liabilities secured by any Lien
on any property owned by the Company or any Subsidiary even though such Person
has not assumed or

 

9



--------------------------------------------------------------------------------

otherwise become liable for the payment thereof, (e) the amount of Synthetic
Lease Obligations of such Person, (f) all Guarantee Obligations relating to any
of the foregoing in excess of $1,000,000, and (g) for purposes of subsection
8.1(e) only, all obligations of such Person in respect of Interest Rate
Protection Agreements.

“Individual CAF Loan Note”: as defined in subsection 2.3(e).

“Insolvency” or “Insolvent”: at any particular time, a Multiemployer Plan which
is insolvent within the meaning of Section 4245 of ERISA.

“Insurance Regulation”: any law, regulation, rule, directive or order applicable
and specific to an insurance company.

“Insurance Regulator”: any Person charged with the administration, oversight or
enforcement of any Insurance Regulation.

“Insurance Subsidiary”: any Subsidiary of the Company that is now or hereafter
doing business (or required to qualify or to be licensed) under Insurance
Regulations.

“Interest Payment Date”: (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December, commencing on the first of such days
to occur after Alternate Base Rate Loans are made or Eurodollar Loans are
converted to Alternate Base Rate Loans and the final maturity date of such Loan,
(b) as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months, the last day of such Interest
Period, (c) as to any CAF Loan in respect of which the Company has selected an
Interest Period not exceeding 90 days or three months, as the case may be, the
last day of such Interest Period and (d) as to any Eurodollar Loan in respect of
which the Company has selected a longer Interest Period than the periods
described in clause (b) and as to any CAF Loan in respect of which the Company
has selected a longer Interest Period than the periods described in clause (c),
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period, and the last day of such Interest Period.

“Interest Period”: (a) with respect to any Eurodollar Loans:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loans and ending one, two, three or
six months thereafter (or, with the consent of all the Banks, nine or twelve
months thereafter), as selected by the Company in its notice of borrowing as
provided in subsection 2.1(b) or its notice of conversion as provided in
subsection 2.7(a), as the case may be; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loans and ending one, two, three
or six months thereafter (or, with the consent of all the Banks, nine or twelve
months thereafter), as selected by the Company by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect to such Eurodollar Loans;

 

10



--------------------------------------------------------------------------------

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(2) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected Eurodollar Loan;

(3) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

(4) any interest period pertaining to a Eurodollar Loan that would otherwise end
after the Termination Date shall end on the Termination Date; and

(5) the Company shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan; and

(b) with respect to any CAF Loans, the period commencing on the Borrowing Date
therefor and ending on the maturity date for such CAF Loans as set forth in
subsection 2.2(b)(i).

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement to or under which the Company or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.

“Issuing Bank”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit, or any other Bank as may be selected by the Company, with the
written consent of the Agent, such consent not to be unreasonably withheld.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5.

“L/C Participants”: the collective reference to all the Banks other than the
Issuing Bank.

“L/C Sublimit”: $100,000,000.

“Lender Affiliate”: (a) any Affiliate of any Bank, (b) any Person that is
administered or managed by any Bank and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Bank
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such Bank
or by an Affiliate of such Bank or investment advisor.

 

11



--------------------------------------------------------------------------------

“Letters of Credit”: as defined in subsection 3.1(a).

“Leverage Ratio”: at the last day of any full fiscal quarter of the Company, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding on
such date to (b) Consolidated EBITDA for the period of four fiscal quarters of
the Company ended on such day.

“LIBOR Auction Advance Request”: any CAF Loan Request requesting the CAF Loan
Banks to offer to make CAF Loans at an interest rate equal to the Applicable
LIBOR Auction Advance Rate plus or minus a margin.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement that has the same practical
effect as any of the foregoing (including, without limitation, any conditional
sale or other title retention agreement, or any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Bank pursuant to this Agreement.

“Loan Documents”: this Agreement, the Notes and the Applications.

“Margin Stock”: as defined in Regulation U.

“Margin Stock Collateral”: all Margin Stock (other than Portfolio Margin Stock)
of the Company and its Subsidiaries by which the Loans are deemed “indirectly
secured” within the meaning of Regulation U.

“Material Adverse Effect”: any material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the rights and remedies of
the Banks with respect to the Company and its Subsidiaries under any of the Loan
Documents.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-U.S. Bank”: as defined in subsection 2.15(b).

“Note”: any Revolving Credit Note or CAF Loan Note.

“Other Collateral”: all assets of the Company and its Subsidiaries (other than
Margin Stock) by which the Loans are deemed “indirectly secured” within the
meaning of Regulation U.

“Participants”: as defined in subsection 10.6(b).

 

12



--------------------------------------------------------------------------------

“Payment Sharing Notice”: a written notice from the Company, or any Bank,
informing the Agent that an Event of Default has occurred and is continuing and
directing the Agent to allocate payments thereafter received from the Company in
accordance with subsection 2.11(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Company or a Control Group Person
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an”employer” as defined in Section 3(5) of ERISA.

“Portfolio Margin Stock”: Margin Stock held by Insurance Subsidiaries or HMO
Subsidiaries as portfolio investments, to which the restrictions of Section 7
shall not apply.

“Pricing Grid”: the Pricing Grid set forth in Schedule II.

“Purchasing Banks”: as defined in subsection 10.6(d).

“Reference Banks”: JPMorgan Chase Bank, N.A., Citibank N.A., Bank of America,
N.A., U.S. Bank National Association and Wachovia Bank, National Association.

“Register”: as defined in subsection 10.6(e).

“Regulation T”: Regulation T of the Board of Governors of the Federal Reserve
System.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System.

“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Bank pursuant to subsection 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA, the
occurrence of which could reasonably be expected to have a Material Adverse
Effect, other than those events as to which the thirty day notice period is
waived under subsections .22, .23, .25, .27 or .28 of PBGC Reg. § 4043.

 

13



--------------------------------------------------------------------------------

“Required Banks”: (a) during the Commitment Period, Banks whose Commitment
Percentages aggregate at least 51% and (b) after the Commitments have expired or
been terminated, Banks whose outstanding Loans and L/C Obligations represent in
the aggregate at least 51% of all outstanding Loans and L/C Obligations.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, the president, any executive
or senior vice president or vice president of the Company, the chief financial
officer, treasurer or controller of the Company.

“Revolving Credit Loans”: as defined in subsection 2.1(a).

“Revolving Credit Notes”: as defined in subsection 2.3(e).

“Riverview Square”: the office building of the Company located at 201 West Main
Street, Louisville, Kentucky 40202.

“Significant Subsidiary”: means, at any particular time, any Subsidiary of the
Company that would be a “significant subsidiary” of the Company within the
meaning of Rule 1-02 under Regulation S-X promulgated by the Securities and
Exchange Commission.

“Single Employer Plan”: any Plan which is not a Multiemployer Plan.

“Solvent”: with respect to any Person (or group of Persons) on a particular
date, that on such date (i) the fair value of the property of such Person (or
group of Persons) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person (or group of
Persons), (ii) the present fair salable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its debts as they
become absolute and matured, (iii) such Person (or group of Persons) is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
(or group of Persons) does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s (or group of Person’s) ability
to pay as such debts and liabilities mature, (v) such Person (or group of
Persons) is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Person’s (or group of
Person’s) property (after giving effect to any engagement in such business or
transaction) would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person
(or group of Persons) is engaged and (vi) such Person (or group of Persons) is
solvent under all applicable HMO Regulations and Insurance Regulations. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

14



--------------------------------------------------------------------------------

“Standby Letter of Credit”: as defined in subsection 3.1(a).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Company.

“Synthetic Lease”: each arrangement, however described, under which the obligor
accounts for its interest in the property covered thereby under GAAP as lessee
of a lease which is not a capital lease under GAAP and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

“Synthetic Lease Interest Components”: with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases for such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

“Synthetic Lease Obligation”: as to any Person with respect to any Synthetic
Lease at any time of determination, the amount of the liability of such Person
in respect of such Synthetic Lease that would (if such lease was required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP) be required to be capitalized on the balance
sheet of such Person at such time.

“Taxes”: as defined in subsection 2.15.

“Termination Date”: the date one day before the fifth anniversary of the Closing
Date (or, if such date is not a Business Day, the next preceding Business Day).

“Transfer Effective Date”: as defined in each Commitment Transfer Supplement.

“Transferee”: as defined in subsection 10.6(g).

“Type”: as to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or Eurodollar Loan.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“Voting Stock”: means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such contingency.

 

15



--------------------------------------------------------------------------------

“Waterside Building”: the real property located at 101 East Main Street,
Louisville, Kentucky 40202, including the building housing insurance claim
processing operations of the Company.

“Waterside Garage”: the parking garage of the Company located at 201 North Brook
Street, Louisville, Kentucky 40202.

“Working Day”: any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Company and its Subsidiaries not defined in subsection 1.1 and accounting
terms partly defined in subsection 1.1, to the extent not defined, shall have
the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 Revolving Credit Loans. (a) Subject to the terms and conditions hereof, each
Bank severally agrees to make loans (“Revolving Credit Loans”) to the Company
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to the amount represented by such
Bank’s Commitment Percentage of the then outstanding L/C Obligations, does not
exceed the Commitment of such Bank, provided that the Aggregate Outstanding
Extensions of Credit of all Banks shall not at any time exceed the aggregate
amount of the Commitments. During the Commitment Period the Company may use the
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may be (i) Eurodollar Loans, (ii) Alternate Base Rate
Loans or (iii) a combination thereof, as determined by the Company and notified
to the Agent in accordance with subsection 2.1(b). Eurodollar Loans shall be
made and maintained by each Bank at its Eurodollar Lending Office, and Alternate
Base Rate Loans shall be made and maintained by each Bank at its Domestic
Lending Office.

(b) The Company may borrow under the Commitments during the Commitment Period on
any Working Day if the borrowing is of Eurodollar Loans or on any Business Day
if the borrowing is of Alternate Base Rate Loans; provided that the Company
shall

 

16



--------------------------------------------------------------------------------

give the Agent irrevocable notice (which notice must be received by the Agent
(i) prior to 11:30 A.M., New York City time three Working Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, and (ii) prior to
12:00 P.M., New York City time, on the requested Borrowing Date, in the case of
Alternate Base Rate Loans), specifying (A) the amount to be borrowed, (B) the
requested Borrowing Date, (C) whether the borrowing is to be of Eurodollar
Loans, Alternate Base Rate Loans, or a combination thereof, and (D) if the
borrowing is to be entirely or partly of Eurodollar Loans, the length of the
Interest Period therefor. Each borrowing pursuant to the Commitments shall be in
an aggregate principal amount equal to the lesser of (i) $10,000,000 or a whole
multiple of $1,000,000 in excess thereof and (ii) the then aggregate Available
Commitments for all Banks. Upon receipt of such notice from the Company, the
Agent shall promptly notify each Bank thereof. Each Bank will make the amount of
its pro rata share of each borrowing available to the Agent for the account of
the Company at the office of the Agent set forth in subsection 10.2 prior to
2:00 P.M., New York City time, on the Borrowing Date requested by the Company in
funds immediately available to the Agent. The proceeds of all such Revolving
Credit Loans will then be promptly made available to the Company by the Agent at
such office of the Agent by crediting the account of the Company on the books of
such office with the aggregate of the amounts made available to the Agent by the
Banks.

2.2 CAF Loans. (a) The Company may borrow CAF Loans from time to time on any
Business Day (in the case of CAF Loans made pursuant to a Fixed Rate Auction
Advance Request) or any Working Day (in the case of CAF Loans made pursuant to a
LIBOR Auction Advance Request) during the period from the Closing Date until the
date occurring 14 days prior to the Termination Date in the manner set forth in
this subsection 2.2 and in amounts such that the Aggregate Outstanding
Extensions of Credit of all Banks at any time shall not exceed the aggregate
amount of the Commitments for all Banks at such time.

(b) (i) The Company shall request CAF Loans by delivering a CAF Loan Request to
the CAF Loan Agent, prior to 12:00 Noon, New York City time, four Working Days
prior to the proposed Borrowing Date (in the case of a LIBOR Auction Advance
Request), and prior to 10:00 A.M., New York City time, one Business Day prior to
the proposed Borrowing Date (in the case of a Fixed Rate Auction Advance
Request). Each CAF Loan Request may solicit bids for CAF Loans in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and for not more than three alternative maturity dates for such CAF
Loans. The maturity date for each CAF Loan (x) if made pursuant to a Fixed Rate
Auction Advance Request, shall be not less than 7 days nor more than 360 days
after the Borrowing Date therefor (and in any event not after the Termination
Date) and (y) if made pursuant to a LIBOR Auction Advance Request, shall be one,
two, three, six, nine or twelve months after the Borrowing Date therefor (and in
any event not after the Termination Date). The CAF Loan Agent shall promptly
notify each CAF Loan Bank in writing of the contents of each CAF Loan Request
received by it.

(ii) In the case of a LIBOR Auction Advance Request, upon receipt of notice from
the CAF Loan Agent of the contents of such CAF Loan Request, any CAF Loan Bank
that elects, in its sole discretion, to do so, shall irrevocably offer to make
one or more CAF Loans at the Applicable LIBOR Auction Advance Rate plus or minus
a margin for each such CAF Loan determined by such CAF Loan Bank in its sole
discretion. Any such irrevocable offer shall be made by delivering a CAF Loan
Offer to the CAF Loan Agent, prior to 9:30 A.M., New York City time, three
Working Days before the proposed Borrowing Date, setting forth the maximum

 

17



--------------------------------------------------------------------------------

amount of CAF Loans for each maturity date, and the aggregate maximum amount for
all maturity dates, which such Bank would be willing to make (which amounts may,
subject to subsection 2.2(a), exceed such CAF Loan Bank’s Commitment) and the
margin above or below the Applicable LIBOR Auction Advance Rate at which such
CAF Loan Bank is willing to make each such CAF Loan; the CAF Loan Agent shall
advise the Company prior to 10:00 A.M., New York City time, three Working Days
before the proposed Borrowing Date of the contents of each such CAF Loan Offer
received by it. If the CAF Loan Agent in its capacity as a CAF Loan Bank shall,
in its sole discretion, elect to make any such offer, it shall advise the
Company of the contents of its CAF Loan Offer prior to 9:00 A.M., New York City
time, three Working Days before the proposed Borrowing Date.

(iii) In the case of a Fixed Rate Auction Advance Request, upon receipt of
notice from the Agent of the contents of such CAF Loan Request, any CAF Loan
Bank that elects, in its sole discretion, to do so, shall irrevocably offer to
make one or more CAF Loans at a rate or rates of interest for each such CAF Loan
determined by such CAF Loan Bank in its sole discretion. Any such irrevocable
offer shall be made by delivering a CAF Loan Offer to the CAF Loan Agent, prior
to 9:30 A.M., New York City time, on the proposed Borrowing Date, setting forth
the maximum amount of CAF Loans for each maturity date, and the aggregate
maximum amount for all maturity dates, which such CAF Loan Bank would be willing
to make (which amounts may, subject to subsection 2.2(a), exceed such CAF Loan
Bank’s Commitment) and the rate or rates of interest at which such CAF Loan Bank
is willing to make each such CAF Loan; the CAF Loan Agent shall advise the
Company prior to 10:15 A.M., New York City time, on the proposed Borrowing Date
of the contents of each such CAF Loan Offer received by it. If the CAF Loan
Agent or any affiliate thereof in its capacity as a CAF Loan Bank shall, in its
sole discretion, elect to make any such offer, it shall advise the Company of
the contents of its CAF Loan Offer prior to 9:15 A.M., New York City time, on
the proposed Borrowing Date.

(iv) The Company shall prior to 11:00 A.M., New York City time, three Working
Days before the proposed Borrowing Date (in the case of CAF Loans requested by a
LIBOR Auction Advance Request) and prior to 11:00 A.M., New York City time, on
the proposed Borrowing Date (in the case of CAF Loans requested by a Fixed Rate
Auction Advance Request) either, in its absolute discretion:

(A) cancel such CAF Loan Request by giving the CAF Loan Agent telephone notice
to that effect, or

(B) accept one or more of the offers made by any CAF Loan Bank or CAF Loan Banks
pursuant to clause (ii) or clause (iii) above, as the case may be, by giving
telephone notice to the CAF Loan Agent (immediately confirmed by delivery to the
CAF Loan Agent of a CAF Loan Confirmation) of the amount of CAF Loans for each
relevant maturity date to be made by each CAF Loan Bank (which amount for each
such maturity date shall be equal to or less than the maximum amount for such
maturity date specified in the CAF Loan Offer of such CAF Loan Bank, and for all
maturity dates included in such CAF Loan Offer shall be equal to or less than
the aggregate maximum amount specified in such CAF Loan Offer for all such
maturity dates) and reject any remaining offers made by CAF Loan Banks pursuant
to clause (ii) or clause (iii) above, as the case may be; provided, however,
that (x) the Company may not accept offers for CAF Loans for any maturity date
in an aggregate principal amount in excess of the maximum

 

18



--------------------------------------------------------------------------------

principal amount requested in the related CAF Loan Request, (y) if the Company
accepts any of such offers, it must accept offers strictly based upon pricing
for such relevant maturity date and no other criteria whatsoever and (z) if two
or more CAF Loan Banks submit offers for any maturity date at identical pricing
and the Company accepts any of such offers but does not wish to borrow the total
amount offered by such CAF Loan Banks with such identical pricing, the Company
shall accept offers from all of such CAF Loan Banks in amounts allocated among
them pro rata according to the amounts offered by such CAF Loan Banks (or as
nearly pro rata as shall be practicable after giving effect to the requirement
that CAF Loans made by a CAF Loan Bank on a Borrowing Date for each relevant
maturity date shall be in a principal amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided further that if the number of
CAF Loan Banks that submit offers for any maturity date at identical pricing is
such that, after the Company accepts such offers pro rata in accordance with the
foregoing, the CAF Loans to be made by each such CAF Loan Bank would be less
than $5,000,000 principal amount, the number of such CAF Loan Banks shall be
reduced by the CAF Loan Agent by lot until the CAF Loans to be made by each such
remaining CAF Loan Bank would be in a principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof).

(v) If the Company notifies the CAF Loan Agent that a CAF Loan Request is
cancelled pursuant to clause (iv)(A) above, the CAF Loan Agent shall give
prompt, but in no event more than one hour later, telephone notice thereof to
the CAF Loan Banks, and the CAF Loans requested thereby shall not be made.

(vi) If the Company accepts pursuant to clause (iv)(B) above one or more of the
offers made by any CAF Loan Bank or CAF Loan Banks, the CAF Loan Agent shall
promptly, but in no event more than one hour later, notify each CAF Loan Bank
which has made such an offer of the aggregate amount of such CAF Loans to be
made on such Borrowing Date for each maturity date and of the acceptance or
rejection of any offers to make such CAF Loans made by such CAF Loan Bank. Each
CAF Loan Bank which is to make a CAF Loan shall, prior to 12:00 Noon, New York
City time, on the Borrowing Date specified in the CAF Loan Request applicable
thereto, make available to the Agent at its office set forth in subsection 10.2
the amount of CAF Loans to be made by such CAF Loan Bank, in immediately
available funds. The Agent will make such funds available to the Company as soon
as practicable on such date at the Agent’s aforesaid address. As soon as
practicable after each Borrowing Date, the Agent shall notify each Bank of the
aggregate amount of CAF Loans advanced on such Borrowing Date and the respective
maturity dates thereof.

(c) Within the limits and on the conditions set forth in this subsection 2.2,
the Company may from time to time borrow under this subsection 2.2, repay
pursuant to subsection 2.3, and reborrow under this subsection 2.2.

2.3 Repayment of Loans; Evidence of Debt. (a) The Company hereby unconditionally
promises to pay to the Agent for the account of each Bank (i) the then unpaid
principal amount of each Revolving Credit Loan of such Bank on the Termination
Date (or such earlier date on which the Loans become due and payable pursuant to
Section 8), and (ii) the principal amount of each CAF Loan made by such Bank on
the maturity date therefor as set forth in the CAF Loan Request for such CAF
Loan (or on such earlier date on which the Loans

 

19



--------------------------------------------------------------------------------

become due and payable pursuant to Section 8). The Company hereby further agrees
to pay interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 2.8.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of the Company to such Bank resulting from each
Loan of such Bank from time to time, including the amounts of principal and
interest payable and paid to such Bank from time to time under this Agreement.

(c) The Agent shall maintain the Register pursuant to subsection 10.6(e), and a
subaccount therein for each Bank, in which shall be recorded (i) (A) the amount
of each Revolving Credit Loan made hereunder, the Type thereof and each Interest
Period applicable thereto and (B) the amount of each CAF Loan made by such Bank,
the maturity date therefor as set forth in the CAF Loan Request for such CAF
Loan, the interest rate applicable thereto and each Interest Payment Date
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Company to each Bank hereunder and
(iii) both the amount of any sum received by the Agent hereunder from the
Company and each Bank’s share thereof.

(d) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Company therein recorded; provided, however, that the failure of any Bank or the
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Company to repay (with applicable
interest) the Loans made to such Company by such Bank in accordance with the
terms of this Agreement.

(e) The Company agrees that, upon the request to the Agent by any Bank, the
Company will execute and deliver to such Bank (i) a promissory note of the
Company evidencing the Revolving Credit Loans of such Bank, substantially in the
form of Exhibit A with appropriate insertions as to payee, date and principal
amount (a “Revolving Credit Note”), (ii) a promissory note of the Company
evidencing the initial CAF Loan or Loans of such Bank, substantially in the form
of Exhibit B with appropriate insertions (a “Grid CAF Loan Note”), and/or
(iii) a promissory note of the Company evidencing amounts advanced by such Bank
pursuant to subsection 2.2 which have the same maturity date and interest rate
as amounts advanced by such Bank evidenced by a Grid CAF Loan Note and which
such Bank wishes to constitute more than one CAF Loan (which principal amounts
shall not be less than $5,000,000 for any such CAF Loans), substantially in the
form of Exhibit C with appropriate insertions (an “Individual CAF Loan Note”).
Upon a Bank’s receipt of an Individual CAF Loan Note evidencing a CAF Loan, such
Bank shall endorse on the schedule attached to its Grid CAF Loan Note the
transfer of such CAF Loan from such Grid CAF Loan Note to such Individual CAF
Loan Note.

2.4 Fees. (a) The Company agrees to pay to the Agent, for the account of each
Bank, on the last day of each fiscal quarter and on the Termination Date, a
facility fee in respect of the average daily amount of the Commitment of such
Bank during such fiscal quarter. Such fee shall be computed at the applicable
rate per annum set forth in the Pricing Grid.

 

20



--------------------------------------------------------------------------------

(b) The Company agrees to pay to the Agent, for the account of each Bank, a
utilization fee for each Excess Utilization Day at a rate per annum equal to
0.10% on the amount of such Bank’s Aggregate Outstanding Extensions of Credit on
such Excess Utilization Day. Any accrued utilization fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof; provided that
any utilization fees accruing after the date on which the Commitments terminate
shall be payable on demand. All utilization fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Company agrees to pay to each of the Agent and Bank of America, N.A.,
the other fees in the amounts, and on the dates, agreed to by the Company, the
Agent and Bank of America, N.A., in each of the fee letters, dated June 8, 2006,
between each of the Agent, the Company and Bank of America, N.A. The Agent will
distribute to the Banks their respective portions of upfront fees paid by the
Company to the Agent, as agreed between the Agent and each Bank.

2.5 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than five Business Days’ notice to the Agent, to terminate the
Commitments or, from time to time, to reduce ratably the amount of the
Commitments, provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the then outstanding principal amount of the Loans, when
added to the then L/C Obligations, would exceed the amount of the Commitments
then in effect. Any such reduction shall be in an amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
amount of the Commitments then in effect.

2.6 Optional Prepayments. The Company may at any time and from time to time,
prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty (subject to the provisions of subsection 2.16), upon at least three
Business Days’ irrevocable notice to the Agent in the case of Eurodollar Loans
and one Business Day’s irrevocable notice to the Agent in the case of Alternate
Base Rate Loans, specifying the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Alternate Base Rate Loans or a combination
thereof, and if of a combination thereof, the amount of prepayment allocable to
each. Upon receipt of such notice the Agent shall promptly notify each Bank
thereof. If such notice is given, the payment amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments shall be in an
aggregate principal amount of $5,000,000, or a whole multiple thereof, and may
only be made if, after giving effect thereto, subsection 2.7(c) shall not have
been contravened.

2.7 Conversion Options; Minimum Amount of Loans.

(a) The Company may elect from time to time to convert Eurodollar Loans to
Alternate Base Rate Loans by giving the Agent at least two Business Days’ prior
irrevocable notice of such election (given before 10:00 A.M., New York City
time, on the date on which such notice is required), provided that any such
conversion of Eurodollar Loans shall, subject to the fourth following sentence,
only be made on the last day of an Interest Period with respect

 

21



--------------------------------------------------------------------------------

thereto. The Company may elect from time to time to convert Alternate Base Rate
Loans to Eurodollar Loans by giving the Agent at least three Working Days’ prior
irrevocable notice of such election (given before 11:30 A.M., New York City
time, on the date on which such notice is required). Upon receipt of such
notice, the Agent shall promptly notify each Bank thereof. Promptly following
the date on which such conversion is being made each Bank shall take such action
as is necessary to transfer its portion of such Revolving Credit Loans to its
Domestic Lending Office or its Eurodollar Lending Office, as the case may be.
All or any part of outstanding Eurodollar Loans and Alternate Base Rate Loans
may be converted as provided herein, provided that, unless the Required Banks
otherwise agree, (i) no Revolving Credit Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing, (ii) partial
conversions shall be in an aggregate principal amount of $5,000,000 or a whole
multiple thereof, and (iii) any such conversion may only be made if, after
giving effect thereto, subsection 2.7(c) shall not have been contravened.

(b) Any Eurodollar Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in subsection 2.7(a); provided that, unless the
Required Banks otherwise agree, no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing, but shall be automatically
converted to an Alternate Base Rate Loan on the last day of the then current
Interest Period with respect thereto. The Agent shall notify the Banks promptly
that such automatic conversion contemplated by this subsection 2.7(b) will
occur.

(c) All borrowings, conversions, payments, prepayments and selection of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising any Eurodollar Tranche shall not be less than
$10,000,000. At no time shall there be more than six Eurodollar Tranches.

2.8 Interest Rate and Payment Dates for Loans. (a) The Eurodollar Loans
comprising each Eurodollar Tranche shall bear interest for each day during each
Interest Period with respect thereto on the unpaid principal amount thereof at a
rate per annum equal to the Eurodollar Rate plus the Applicable Margin.

(b) Alternate Base Rate Loans shall bear interest for each day from and
including the date thereof on the unpaid principal amount thereof at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(c) CAF Loans shall bear interest from the Borrowing Date to the maturity date
therefor as set forth in the CAF Loan Request for such CAF Loan on the unpaid
principal amount thereof at the rate of interest determined pursuant to
subsection 2.2(b).

(d) If all or a portion of the (i) principal amount of any Loans, (ii) any
interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
2% above the Alternate Base Rate from the date of such non-payment until paid in
full (after as well as before judgment). If all or a portion of the principal
amount of any Loans shall not be paid when due (whether at stated maturity, by
acceleration or otherwise), each Eurodollar Loan shall, unless the Required
Banks otherwise agree, be converted to an Alternate Base Rate Loan at the end of
the last Interest Period with respect thereto.

 

22



--------------------------------------------------------------------------------

(e) Interest shall be payable in arrears on each Interest Payment Date.

2.9 Computation of Interest and Fees. (a) Interest in respect of Alternate Base
Rate Loans shall be calculated on the basis of a (i) 365-day (or 366-day, as the
case may be) year for the actual days elapsed when such Alternate Base Rate
Loans are based on the Prime Rate, and (ii) a 360-day year for the actual days
elapsed when based on the Base CD Rate or the Federal Funds Effective Rate.
Interest in respect of Eurodollar Loans and CAF Loans shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Agent shall as soon as
practicable notify the Company and the Banks of each determination of a
Eurodollar Rate. Any change in the interest rate on a Revolving Credit Loan
resulting from a change in the Alternate Base Rate or the Applicable Margin or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change in the Alternate Base Rate is
announced, such Applicable Margin changes as provided herein or such change in
the Eurocurrency Reserve Requirements shall become effective, as the case may
be. The Agent shall as soon as practicable notify the Company and the Banks of
the effective date and the amount of each such change.

(b) Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Company and
the Banks in the absence of manifest error. The Agent shall, at the request of
the Company, deliver to the Company a statement showing the quotations used by
the Agent in determining any interest rate pursuant to subsection 2.8.

(c) If any Reference Bank’s Commitment shall terminate (otherwise than on
termination of all the Commitments), or its Revolving Credit Loans shall be
assigned for any reason whatsoever, such Reference Bank shall thereupon cease to
be a Reference Bank, and if, as a result of the foregoing, there shall only be
one Reference Bank remaining, then the Agent (after consultation with the
Company and the Banks) shall, by notice to the Company and the Banks, designate
another Bank as a Reference Bank so that there shall at all times be at least
two Reference Banks.

(d) Each Reference Bank shall use its best efforts to furnish quotations of
rates to the Agent as contemplated hereby. If any of the Reference Banks shall
be unable or otherwise fails to supply such rates to the Agent upon its request,
the rate of interest shall be determined on the basis of the quotations of the
remaining Reference Banks or Reference Bank.

(e) Facility fees shall be computed on the basis of a 365-day year for the
actual days elapsed.

2.10 Inability to Determine Interest Rate. In the event that:

(i) the Agent shall have determined in its reasonable judgment (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Interest Period;

 

23



--------------------------------------------------------------------------------

(ii) only one of the Reference Banks is able to obtain bids for its Dollar
deposits for such Interest Period in the manner contemplated by the term
“Eurodollar Rate”; or

(iii) the Agent shall have received notice prior to the first day of such
Interest Period from Banks constituting the Required Banks that the interest
rate determined pursuant to subsection 2.8(a) for such Interest Period does not
accurately reflect the cost to such Banks (as conclusively certified by such
Banks) of making or maintaining their affected Loans during such Interest
Period;

with respect to (A) proposed Revolving Credit Loans that the Company has
requested be made as Eurodollar Loans, (B) Eurodollar Loans that will result
from the requested conversion of Alternate Base Rate Loans into Eurodollar Loans
or (C) the continuation of Eurodollar Loans beyond the expiration of the then
current Interest Period with respect thereto, the Agent shall forthwith give
facsimile or telephonic notice of such determination to the Company and the
Banks at least one day prior to, as the case may be, the requested Borrowing
Date for such Eurodollar Loans, the conversion date of such Loans or the last
day of such Interest Period. If such notice is given (x) any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans, (y) any Alternate
Base Rate Loans that were to have been converted to Eurodollar Loans shall be
continued as Alternate Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Alternate Base Rate Loans. Until such notice has been
withdrawn by the Agent, no further Eurodollar Loans shall be made, nor shall the
Company have the right to convert Alternate Base Rate Loans to Eurodollar Loans.
The Agent shall withdraw such notice upon its determination that the event or
events which gave rise to such notice no longer exist.

2.11 Pro Rata Borrowings and Payments. (a) Each borrowing by the Company of
Revolving Credit Loans shall be made ratably from the Banks in accordance with
their Commitment Percentages.

(b) Whenever any payment received by the Agent under this Agreement or any Note
is insufficient to pay in full all amounts then due and payable to the Agent and
the Banks under this Agreement and the Notes, and the Agent has not received a
Payment Sharing Notice (or if the Agent has received a Payment Sharing Notice
but the Event of Default specified in such Payment Sharing Notice has been cured
or waived), such payment shall be distributed and applied by the Agent and the
Banks in the following order: first, to the payment of fees and expenses due and
payable to the Agent under and in connection with this Agreement; second, to the
payment of all expenses due and payable under subsection 10.5(a), ratably among
the Banks in accordance with the aggregate amount of such payments owed to each
such Bank; third, to the payment of fees due and payable under (i) clauses
(a) and (b) of subsection 2.4, ratably among the Banks in accordance with their
Commitment Percentages, (ii) the first sentence of subsection 3.3(a) ratably
among the L/C Participants in accordance with their Commitment Percentage and
(iii) the second sentence of subsection 3.3(a) to the Issuing Bank; fourth, to
the payment of interest then due and payable on the Loans, ratably among the
Banks in accordance with the aggregate amount of interest owed to each such
Bank; and fifth, to the payment of the principal amount of the Loans which is
then due and payable, ratably among the Banks in accordance with the aggregate
principal amount owed to each such Bank.

 

24



--------------------------------------------------------------------------------

(c) After the Agent has received a Payment Sharing Notice which remains in
effect, all payments received by the Agent under this Agreement or any Note
shall be distributed and applied by the Agent and the Banks in the following
order: first, to the payment of all amounts described in clauses first through
third of the foregoing paragraph (b), in the order set forth therein; and
second, to the payment of the interest accrued on and the principal amount of
all of the Loans, regardless of whether any such amount is then due and payable,
ratably among the Banks in accordance with the aggregate accrued interest plus
the aggregate principal amount owed to such Bank.

(d) All payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without set-off or counterclaim and
shall be made to the Agent, for the account of the Banks, at the Agent’s office
set forth in subsection 10.2, in lawful money of the United States of America
and in immediately available funds. The Agent shall distribute such payments to
the Banks promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the CAF Loans made pursuant to a LIBOR Auction
Advance Request) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a CAF Loan made
pursuant to a LIBOR Auction Advance Request becomes due and payable on a day
other than a Working Day, the maturity thereof shall be extended to the next
succeeding Working Day unless the result of such extension would be to extend
such payment into another calendar month in which event such payment shall be
made on the immediately preceding Working Day.

(e) Unless the Agent shall have been notified in writing by any Bank prior to a
Borrowing Date that such Bank will not make the amount which would constitute
its Commitment Percentage of the borrowing of Revolving Credit Loans on such
date available to the Agent, the Agent may assume that such Bank has made such
amount available to the Agent on such Borrowing Date, and the Agent may, in
reliance upon such assumption, make available to the Company a corresponding
amount. If such amount is made available to the Agent on a date after such
Borrowing Date, such Bank shall pay to the Agent on demand an amount equal to
the product of (i) the daily average Federal Funds Effective Rate during such
period as quoted by the Agent, times (ii) the amount of such Bank’s Commitment
Percentage of such borrowing, times (iii) a fraction the numerator of which is
the number of days that elapse from and including such Borrowing Date to the
date on which such Bank’s Commitment Percentage of such borrowing shall have
become immediately available to the Agent and the denominator of which is 360. A
certificate of the Agent submitted to any Bank with respect to any amounts owing
under this subsection 2.11(e) shall be conclusive, absent manifest error. If
such Bank’s Commitment Percentage of such borrowing is not in fact made
available to the Agent by such Bank within three Business Days of such Borrowing
Date, the Agent shall be entitled to recover such amount with interest thereon
at the rate per annum applicable to Alternate Base Rate Loans hereunder, on
demand, from the Company.

2.12 Illegality. Notwithstanding any other provisions herein, if after the date
hereof the adoption of or any change in any Requirement of Law or in the
interpretation or

 

25



--------------------------------------------------------------------------------

application thereof shall make it unlawful for any Bank to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the Bank shall, within
30 Working Days after it becomes aware of such fact, notify the Company, through
the Agent, of such fact, (b) the commitment of such Bank hereunder to make
Eurodollar Loans or convert Alternate Base Rate Loans to Eurodollar Loans shall
forthwith be cancelled and (c) such Bank’s Revolving Credit Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans on the respective last days of the then current
Interest Periods for such Revolving Credit Loans or within such earlier period
as required by law. Each Bank shall take such action as may be reasonably
available to it without material legal or financial disadvantage (including
changing its Eurodollar Lending Office) to prevent the adoption of or any change
in any such Requirement of Law from becoming applicable to it.

2.13 Requirements of Law. (a) If after the date hereof the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Bank with any request or directive (whether or not having
the force of law) after the date hereof from any central bank or other
Governmental Authority:

(i) shall subject any Bank to any tax of any kind whatsoever (other than a
withholding tax) with respect to this Agreement, any Revolving Credit Note, any
Letter of Credit, any Application or any Eurodollar Loans made by it, or change
the basis of taxation of payments to such Bank of principal, facility fee,
interest or any other amount payable hereunder in respect of Revolving Credit
Loans (except for changes in the rate of tax on the overall net income of such
Bank);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Bank which are not otherwise included in the determination of the Eurodollar
Rate hereunder; or

(iii) shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
any amount which such Bank reasonably deems to be material, of making, renewing
or maintaining advances or extensions of credit (including, without limitation,
issuing or participating in Letters of Credit) or to reduce any amount
receivable hereunder, in each case, in respect thereof, then, in any such case,
the Company shall promptly pay such Bank, upon its demand, any additional
amounts necessary to compensate such Bank for such additional cost or reduced
amount receivable; provided, however, that notwithstanding anything contained in
this subsection 2.13(a) to the contrary, such Bank shall not be entitled to
receive any amounts pursuant to this subsection 2.13(a) that it is also entitled
to pursuant to subsection 2.15(a). If a Bank becomes entitled to claim any
additional amounts pursuant to this subsection 2.13(a), it shall, within 30
Business Days after it becomes aware of such fact, notify the Company, through
the Agent, of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Bank, through the Agent, to the Company shall be
conclusive in the absence of manifest error. Each Bank shall take such action as
may be reasonably available to it without legal or financial disadvantage
(including changing its Eurodollar Lending Office) to prevent any such
Requirement of Law or change from becoming applicable to it. This covenant shall
survive the termination of this Agreement and payment of the outstanding
Revolving Credit Notes and all other amounts payable hereunder.

 

26



--------------------------------------------------------------------------------

(b) In the event that after the date hereof a Bank is required to maintain
reserves of the type contemplated by the definition of “Eurocurrency Reserve
Requirements”, such Bank may require the Company to pay, promptly after
receiving notice of the amount due, additional interest on the related
Eurodollar Loan of such Bank at a rate per annum determined by such Bank up to
but not exceeding the excess of (i) (A) the applicable Eurodollar Rate divided
by (B) one minus the Eurocurrency Reserve Requirements over (ii) the applicable
Eurodollar Rate. Any Bank wishing to require payment of any such additional
interest on account of any of its Eurodollar Loans shall notify the Company no
more than 30 Working Days after each date on which interest is payable on such
Eurodollar Loan of the amount then due it under this subsection 2.13(b), in
which case such additional interest on such Eurodollar Loan shall be payable to
such Bank at the place indicated in such notice. Each such notification shall be
accompanied by such information as the Company may reasonably request.

2.14 Capital Adequacy. If any Bank shall have determined that after the date
hereof the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Bank or any corporation controlling such Bank with any request or directive
after the date hereof regarding capital adequacy (whether or not having the
force of law) from any central bank or Governmental Authority, does or shall
have the effect of reducing the rate of return on such Bank’s or such
corporation’s capital as a consequence of its obligations hereunder or under any
Letter of Credit to a level below that which such Bank or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy) by an amount which is reasonably deemed by such Bank to be material,
then from time to time, promptly after submission by such Bank, through the
Agent, to the Company of a written request therefor (such request shall include
details reasonably sufficient to establish the basis for such additional amounts
payable and shall be submitted to the Company within 30 Working Days after it
becomes aware of such fact), the Company shall promptly pay to such Bank such
additional amount or amounts as will compensate such Bank for such reduction.
The agreements in this subsection 2.14 shall survive the termination of this
Agreement and payment of the Loans and the Notes and all other amounts payable
hereunder.

2.15 Taxes. (a) All payments made by the Company under this Agreement shall be
made free and clear of, and without reduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority excluding, in the
case of the Agent and each Bank, net income and franchise taxes imposed on the
Agent or such Bank by the jurisdiction under the laws of which the Agent or such
Bank is organized or any political subdivision or taxing authority thereof or
therein, or by any jurisdiction in which such Bank’s Domestic Lending Office or
Eurodollar Lending Office, as the case may be, is located or any political
subdivision or taxing authority thereof or therein (all such non-excluded taxes,
levies, imposts, deductions, charges or withholdings being hereinafter called
“Taxes”). If any Taxes are required to be withheld from any amounts payable to
the Agent or any Bank hereunder or under the Notes, the amounts so payable to
the Agent or such Bank shall be increased to the extent necessary to yield to
the Agent

 

27



--------------------------------------------------------------------------------

or such Bank (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the Notes. Whenever any Taxes are payable by the Company, as promptly as
possible thereafter, the Company shall send to the Agent for its own account or
for the account of such Bank, as the case may be, a certified copy of an
original official receipt that is received by the Company showing payment
thereof (or, if no official receipt is received by the Company, a statement of
the Company indicating payment thereof). If the Company fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Company shall
indemnify the Agent and the Banks for any incremental taxes, interest or
penalties that may become payable by the Agent or any Bank as a result of any
such failure, except to the extent such failure is attributable to a failure by
a Non-U.S. Bank to comply with the form delivery and notice requirements of
paragraph (b) below.

(b) Each Bank (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Bank”) shall
deliver to the Company and the Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) two copies
of U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY
(including, in the case of a Form W-8IMY, any required witholding statements
together with any necessary forms of such Non-U.S. Bank’s partners, members,
beneficiaries, beneficial owners, and their beneficial owners, if any), as
applicable, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, U.S. federal withholding tax on all payments by the Company under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Bank on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the
Company at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Company (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Bank shall not
be required to deliver any form pursuant to this paragraph that such Non-U.S.
Bank is not legally able to deliver, provided, however, that in the event that
the failure to be able to deliver such form is not attributable to a change in
law, the Company shall be relieved of the obligation to make additional payments
under subsection 2.15(a) above.

(c) The agreements in subsection 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense (other than any loss of anticipated margin or
profit) which such Bank may sustain or incur as a consequence of (a) default by
the Company in payment when due of the principal amount of or interest on any
Eurodollar Loans of such Bank, (b) default by the Company in making a borrowing
or conversion after the Company has given a notice of borrowing in accordance
with subsection 2.1(b) or a notice of continuation or conversion pursuant to
subsection 2.7, (c) default by the Company in making any prepayment

 

28



--------------------------------------------------------------------------------

after the Company has given a notice in accordance with subsection 2.6 or
(d) the making of a prepayment of a Eurodollar Loan on a day which is not the
last day of an Interest Period with respect thereto, including, without
limitation, in each case, any such loss or expense arising from the reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. Any Bank
claiming any amount under this subsection 2.16 shall provide calculations, in
reasonable detail, of the amount of its loss or expense. This covenant shall
survive termination of this Agreement and payment of the outstanding Loans and
all other amounts payable hereunder.

2.17 Application of Proceeds of Loans. Subject to the provisions of the
following sentence, the Company may use the proceeds of the Loans for any lawful
general corporate purpose, including acquisitions. The Company will not,
directly or indirectly, apply any part of the proceeds of any such Loan for the
purpose of “purchasing” or “carrying” any Margin Stock within the respective
meanings of each of the quoted terms under Regulation U, or to refund any
indebtedness incurred for such purpose, provided that the Company may use the
proceeds of Loans for such purposes, if such usage does not violate Regulation U
as now and from time to time hereafter in effect.

2.18 Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances. (a) Any Bank claiming any additional amounts payable pursuant to
subsections 2.13, 2.14 or 2.15 or exercising its rights under subsection 2.12,
shall, in accordance with the respective provisions thereof, provide notice to
the Company and the Agent. Such notice to the Company and the Agent shall
include details reasonably sufficient to establish the basis for such additional
amounts payable or the rights to be exercised by the Bank.

(b) Any Bank claiming any additional amounts payable pursuant to subsections
2.13, 2.14 or 2.15 or exercising its rights under subsection 2.12, shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the reasonable determination of such Bank, be
otherwise disadvantageous in any material respect to such Bank.

(c) In the event that the Company shall be required to make any additional
payments to any Bank pursuant to subsections 2.13, 2.14 or 2.15 or any Bank
shall exercise its rights under subsection 2.12, the Company shall have the
right at its own expense, upon notice to such Bank and the Agent, to require
such Bank to transfer and to assign without recourse (in accordance with and
subject to the terms of subsection 10.6) all its interest, rights and
obligations under this Agreement to another financial institution (including any
Bank) acceptable to the Agent (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any Requirement of Law and (ii) such assuming
financial institution shall pay to such Bank in immediately available funds on
the date of such assignment the outstanding principal amount of such Bank’s
Loans together with accrued interest thereon and all other amounts accrued for
its account or owed to it hereunder, including, but not limited to additional
amounts payable under subsections 2.4, 2.12, 2.13, 2.14, 2.15 and 2.16.

 

29



--------------------------------------------------------------------------------

2.19 Regulation U. (a) If at any time the Company shall use the proceeds of any
Loans for the purpose of “purchasing” or “carrying” any Margin Stock within the
respective meanings of each of the quoted terms under Regulation U, or to refund
any indebtedness incurred for such purpose, and, after giving effect to such
purchase or refund, more than 25% of the value (determined in accordance with
Regulation U) of the assets subject to the restrictions of Section 7 would be
represented by Margin Stock, the Company shall give notice thereof to the Agent
and the Banks, and thereafter the Loans made by each Bank shall at all times be
treated for purposes of Regulation U as two separate extensions of credit (the
“A Credit” and the “B Credit” of such Bank and, collectively, the “A Credits”
and the “B Credits”), as follows:

(i) the aggregate amount of the A Credit of such Bank shall be an amount equal
to such Bank’s pro rata share (based on the amount of its Commitment Percentage)
of the maximum loan value (as determined in accordance with Regulation U), of
all Margin Stock Collateral; and

(ii) the aggregate amount of the B Credit of such Bank shall be an amount equal
to such Bank’s pro rata share (based on the amount of its Commitment Percentage)
of all Loans outstanding hereunder minus such Bank’s A Credit.

In the event that any Margin Stock Collateral is acquired or sold, the amount of
the A Credit of such Bank shall be adjusted (if necessary), to the extent
necessary by prepayment, to an amount equal to such Bank’s pro rata share (based
on the amount of its Commitment Percentage) of the maximum loan value
(determined in accordance with Regulation U) as of the date of such acquisition
or sale) of the Margin Stock Collateral immediately after giving effect to such
acquisition or sale. Nothing contained in this subsection 2.19 shall be deemed
to permit any sale of Margin Stock Collateral in violation of any other
provisions of this Agreement.

(b) Each Bank will maintain its records to identify the A Credit of such Bank
and the B Credit of such Bank, and, solely for the purposes of complying with
Regulation U, the A and B Credits shall be treated as separate extensions of
credit. Each Bank hereby represents and warrants that the loan value of the
Other Collateral is sufficient for such Bank to lend its pro rata share of the B
Credit.

(c) The benefits of the indirect security in Margin Stock Collateral created by
any provisions of this Agreement shall be allocated first to the benefit and
security of the payment of the principal of and interest on the A Credits of the
Banks and of all other amounts payable by the Company under this Agreement in
connection with the A Credits (collectively, the “A Credit Amounts”) and second,
only after the payment in full of the A Credit Amounts, to the benefit and
security of the payment of the principal of and interest on the B Credits of the
Banks and of all other amounts payable by the Company under this Agreement in
connection with the B Credits (collectively, the “B Credit Amounts”). The
benefits of the indirect security in Other Collateral created by any provisions
of this Agreement, shall be allocated first to the benefit and security of the
payment of the B Credit Amounts and second, only after the payment in full of
the B Credit Amounts, to the benefit and security of the payment of the A Credit
Amounts.

(d) The Company shall furnish to each Bank at the time of each acquisition and
sale of Margin Stock Collateral such information and documents as the Agent or
such Bank

 

30



--------------------------------------------------------------------------------

may require to determine the A and B Credits, and at any time and from time to
time, such other information and documents as the Agent or such Bank may
reasonably require to determine compliance with Regulation U.

(e) Each Bank shall be responsible for its own compliance with and
administration of the provisions of this subsection 2.19 and Regulation U, and
the Agent shall have no responsibility for any determinations or allocations
made or to be made by any Bank as required by such provisions.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Sublimit. (a) Prior to the Closing Date, the Existing Issuing Bank has
issued the Existing Letters of Credit that, from and after the Closing Date,
shall constitute Letters of Credit hereunder. Subject to the terms and
conditions hereof, the Issuing Bank, in reliance on the agreements of the other
Banks set forth in subsection 3.4(a), agrees to issue letters of credit (the
letters of credit issued on and after the Closing Date pursuant to this
Section 3, together with the Existing Letters of Credit, collectively, the
“Letters of Credit”) for the account of the Company on any Business Day during
the Commitment Period in such form as may be approved from time to time by the
Issuing Bank; provided that the Issuing Bank shall have no obligation to issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Sublimit or (ii) the aggregate Available
Commitments for all banks would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars, (ii) be either (A) a standby letter of credit
issued to support obligations of the Company or its Subsidiaries, contingent or
otherwise (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods or services by the Company or its
Subsidiaries in the ordinary course of business (a “Commercial Letter of
Credit”) and (iii) expire no later than the Termination Date.

(b) Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.

(c) The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing Bank
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

(d) No Standby Letter of Credit shall have an expiry date more than 365 days
after its date of issuance, provided that any such Standby Letter of Credit may
provide that it is automatically renewed on each anniversary of issuance thereof
for additional one-year periods unless the beneficiary is otherwise notified by
the issuer of such Standby Letter of Credit.

(e) No Commercial Letter of Credit shall have an expiry date more than 180 days
after its date of issuance.

3.2 Procedure for Issuance of Letters of Credit. The Company may from time to
time request that the Issuing Bank issue a Letter of Credit by delivering to the
Issuing Bank at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Bank, and such other
certificates, documents and other papers and information as the Issuing Bank may
request. Upon receipt of any Application, the Issuing Bank will process such
Application and the certificates, documents and other papers and information
delivered to it in

 

31



--------------------------------------------------------------------------------

connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Bank and the Company. The Issuing Bank
shall furnish a copy of such Letter of Credit to the Company promptly following
the issuance thereof.

3.3 Fees, Commissions and Other Charges. (a) The Company will pay to the Agent,
for the account of the L/C Participants to be shared by them ratably in
accordance with their respective Commitment Percentages, a fee on the undrawn
and unexpired amount of all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurodollar Loans;
such fee shall be payable quarterly in arrears on each Fee Payment Date after
the issuance date of the applicable Letter of Credit. In addition, the Company
shall pay to the Issuing Bank for its own account a fronting fee of 0.125% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each Fee Payment Date after the issuance date of the
applicable Letter of Credit.

(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.

(c) The Agent shall, promptly following its receipt thereof, distribute to the
Issuing Bank and the L/C Participants all fees received by the Agent for their
respective accounts pursuant to this subsection.

(d) Fees in subsection (a) above shall be computed on the basis of a 360-day
year for the actual days elapsed.

3.4 L/C Participation. (a) The Issuing Bank irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Bank to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Issuing Bank, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Commitment
Percentage in the Issuing Bank’s obligations and rights under each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Company in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to the Issuing Bank
pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three Business Days after the date such payment is due, such
L/C Participant shall pay to the Issuing Bank on

 

32



--------------------------------------------------------------------------------

demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal funds rate, as quoted by the Issuing Bank, during the period
from and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to subsection 3.4(a) is not in fact made available to the
Issuing Bank by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Bank shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Revolving Credit Loans that are
Alternate Base Rate Loans hereunder. A certificate of the Issuing Bank submitted
to any L/C Participant with respect to any amounts owing under this subsection
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral, if any, applied thereto by the
Issuing Bank), or any payment of interest on account thereof, the Issuing Bank
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such L/C Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

3.5 Reimbursement Obligation of the Company. The Company agrees to reimburse the
Issuing Bank on each date on which the Issuing Bank notifies the Company of the
date and amount of a draft presented under any Letter of Credit and paid by the
Issuing Bank for the amount of (a) such draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the Issuing Bank in connection
with such payment. Each such payment shall be made to the Issuing Bank at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on any and
all amounts remaining unpaid by the Company under this subsection from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at a rate per annum equal to the Alternate Base
Rate plus 2%.

3.6 Obligations Absolute. The Company’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Company may have or
have had against the Issuing Bank or any beneficiary of a Letter of Credit. The
Company also agrees with the Issuing Bank that the Issuing Bank shall not be
responsible for, and the Company’s Reimbursement Obligations under subsection
3.5 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Company and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Company against any beneficiary of such Letter of Credit or any such transferee.
The Issuing Bank shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Bank’s gross negligence or willful misconduct.
The Company agrees that any action

 

33



--------------------------------------------------------------------------------

taken or omitted by the Issuing Bank under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence of willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Company and shall not result in any liability of the Issuing Bank
to the Company.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Bank shall promptly notify the Company of the
date and amount thereof. The responsibility of the Issuing Bank to the Company
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

3.8 Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

4.1 Corporate Existence; Compliance with Law. Each of the Company and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, including, without
limitation, HMO Regulations and Insurance Regulations, except to the extent that
the failure to be so qualified or to comply therewith would not have a Material
Adverse Effect.

4.2 No Legal Obstacle to Agreement; Enforceability. Neither the execution and
delivery of any Loan Document, nor the making by the Company of any borrowings
hereunder, nor the consummation of any transaction herein or therein referred to
or contemplated hereby or thereby nor the fulfillment of the terms hereof or
thereof or of any agreement or instrument referred to in this Agreement, has
constituted or resulted in or will constitute or result in a breach of any
Requirement of Law, including without limitation, HMO Regulations and Insurance
Regulations, or any Contractual Obligation of the Company or any of its
Subsidiaries, or result in the creation under any agreement or instrument of any
security interest, lien, charge or encumbrance upon any of the assets of the
Company or any of its Subsidiaries. No approval, authorization or other action
by any Governmental Authority, including, without limitation, HMO Regulators and
Insurance Regulators, or any other Person is required to be obtained by the
Company or any of its Subsidiaries in connection with the execution, delivery
and performance of this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, or the making of any borrowing by
the Company hereunder. This Agreement has been,

 

34



--------------------------------------------------------------------------------

and each other Loan Document will be, duly executed and delivered on behalf of
the Company. This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute, a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.3 Litigation. Except as disclosed in the Company’s Annual Report on Form 10-K
for its fiscal year ended December 31, 2005 and the Company’s Quarterly Report
on Form 10-Q for its fiscal quarter ended March 31, 2006 filed with the
Securities and Exchange Commission and previously distributed to the Banks or
filed with the Securities and Exchange Commission under EDGAR, as of the date
hereof, there is no litigation, at law or in equity, or any proceeding before
any federal, state, provincial or municipal board or other governmental or
administrative agency, including without limitation, HMO Regulators and
Insurance Regulators, pending or to the knowledge of the Company threatened
which, after giving effect to any applicable insurance, could reasonably be
expected to have a Material Adverse Effect or which seeks to enjoin the
consummation of any of the transactions contemplated by this Agreement or any
other Loan Document, and no judgment, decree, or order of any federal, state,
provincial or municipal court, board or other governmental or administrative
agency, including without limitation, HMO Regulators and Insurance Regulators,
has been issued against the Company or any Subsidiary which has, or may involve,
a material risk of a Material Adverse Effect.

4.4 Disclosure. Neither this Agreement nor any agreement, document, certificate
or statement furnished to the Banks by the Company in connection herewith
(including, without limitation, the information relating to the Company and its
Subsidiaries included in the Confidential Information Memorandum dated June 2006
delivered in connection with the syndication of the credit facilities hereunder)
contains as of the date hereof any untrue statement of material fact or, taken
as a whole together with all other information furnished to the Banks by the
Company, omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading. All pro forma financial
statements made available to the Banks have been prepared in good faith based
upon reasonable assumptions.

4.5 [Reserved]

4.6 Financial Condition. The Company has furnished to the Agent and each Bank,
or filed with the Securities and Exchange Commission under EDGAR, copies of the
following:

(a) The Annual Report of the Company on Form 10-K for the fiscal year ended
December 31, 2005;

(b) the Quarterly Report of the Company on Form 10-Q for the fiscal quarter
ended March 31, 2006; and

(c) the Report on Form 8-K dated May 24, 2006.

The financial statements included therein, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein). As of the date of
such financial statements, neither the Company

 

35



--------------------------------------------------------------------------------

nor any of its Subsidiaries had any known contingent liabilities of any
significant amount which, in accordance with GAAP, not disclosed in said
financial statements or in the notes thereto which could reasonably be expected
to have a Material Adverse Effect. During the period from December 31, 2005 to
and including the date hereof, there has been no sale, transfer or other
disposition by the Company or any of its consolidated Subsidiaries of any asset
reflected on the balance sheet referred to above that would have been a material
part of its business or property and no purchase or other acquisition of any
business or property (including any capital stock of any other Person) material
in relation to the consolidated financial condition of the Company and its
consolidated Subsidiaries at December 31, 2005 other than as disclosed in
Schedule VI.

4.7 Changes in Condition. Since December 31, 2005, there has been no development
or event nor any prospective development or event, which has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.8 Assets. The Company and each Subsidiary have good and marketable title to
all material assets carried on their books and reflected in the financial
statements referred to in subsection 4.6 or furnished pursuant to subsection
6.4, except for assets held on Financing Leases or purchased subject to security
devices providing for retention of title in the vendor, and except for assets
disposed of as permitted by this Agreement.

4.9 Tax Returns. The Company and each of its Subsidiaries have filed all
material tax returns which are required to be filed and have paid, or made
adequate provision for the payment of, all material taxes which have or may
become due pursuant to said returns or to assessments received. All federal tax
returns of the Company and its Subsidiaries through their fiscal years ended in
2002 have been audited by the Internal Revenue Service or are not subject to
such audit by virtue of the expiration of the applicable period of limitations,
and the results of such audits are fully reflected in the balance sheets
referred to in subsection 4.6. The Company knows of no material additional
assessments since said date for which adequate reserves have not been
established.

4.10 Contracts, etc. Attached hereto as Schedule III is a statement of
outstanding Indebtedness of the Company and its Subsidiaries for borrowed money
in excess of $2,000,000 as of the date set forth therein, and a complete and
correct list of all agreements, contracts, indentures, instruments, documents
and amendments thereto to which the Company or any Subsidiary is a party or by
which it is bound pursuant to which any such Indebtedness of the Company and its
Subsidiaries is outstanding on the date hereof. Said Schedule III also includes
a complete and correct list of all such Indebtedness of the Company and its
Subsidiaries outstanding on the date indicated in respect of Guarantee
Obligations in excess of $2,000,000 and letters of credit in excess of
$2,000,000, and there have been no increases in such Indebtedness since said
date other than as permitted by this Agreement.

4.11 Subsidiaries. As of the date hereof, the Company has only the Subsidiaries
set forth in Schedule IV, all of the outstanding Capital Stock of each of which
is duly authorized, validly issued, fully paid and nonassessable and owned as
set forth in said Schedule IV. As of the date hereof, Schedule IV indicates all
Subsidiaries of the Company which are not Wholly-Owned Subsidiaries and the
percentage ownership of the Company and its Subsidiaries in each such
Subsidiary. The Capital Stock and securities owned by the Company and its
Subsidiaries in each of the Company’s Subsidiaries are owned free and clear of
any

 

36



--------------------------------------------------------------------------------

mortgage, pledge, lien, encumbrance, charge or restriction on the transfer
thereof other than restrictions on transfer imposed by applicable securities
laws and restrictions, liens and encumbrances outstanding on the date hereof and
listed in said Schedule IV.

4.12 Burdensome Obligations. Neither the Company nor any Subsidiary is a party
to or bound by any agreement, deed, lease or other instrument, or subject to any
charter, by-law or other corporate restriction which, in the reasonable opinion
of the management thereof, is so unusual or burdensome as to in the foreseeable
future have a Material Adverse Effect. The Company does not presently anticipate
that future expenditures of the Company and its Subsidiaries needed to meet the
provisions of any federal or state statutes, orders, rules or regulations will
be so burdensome as to have a Material Adverse Effect.

4.13 Pension Plans. Each Plan maintained by the Company, any Subsidiary or any
Control Group Person or to which any of them makes or will make contributions is
in compliance with the applicable provisions of ERISA and the Code, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect. Neither the Company, any Subsidiary, nor any Control Group Person has
since August 31, 1987 maintained, contributed to or participated in any
Multiemployer Plan, with respect to which a complete withdrawal would result in
any withdrawal liability which could reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries have met all of the funding
standards applicable to all Plans that are not Multiemployer Plans, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect, and there exists no event or condition which would permit the
institution of proceedings to terminate any Plan that is not a Multiemployer
Plan which could reasonably be expected to have a Material Adverse Effect. The
current value of the benefits guaranteed under Title IV of ERISA of each Plan
that is not a Multiemployer Plan does not exceed the current value of such
Plan’s assets allocable to such benefits by an amount greater than $50,000,000
at any one time.

4.14 Environmental and Public and Employee Health and Safety Matters. The
Company and each Subsidiary has complied with all applicable Federal, state, and
other laws, rules and regulations relating to environmental pollution or to
environmental regulation or control or to public or employee health or safety,
except to the extent that the failure to so comply would not be reasonably
likely to result in a Material Adverse Effect. The Company’s and the
Subsidiaries’ facilities do not contain, and have not previously contained, any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants regulated under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other applicable law relating to
environmental pollution or public or employee health and safety, in violation of
any such law, or any rules or regulations promulgated pursuant thereto, except
for violations that would not be reasonably likely to result in a Material
Adverse Effect. The Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that would be
reasonably likely to result in a Material Adverse Effect.

4.15 Federal Regulations. No part of the proceeds of any Loans will be used in
any transaction or for any purpose which violates the provisions of Regulations
T, U or X as now and from time to time hereafter in effect. If requested by any
Bank or the Agent, the Company will furnish to the Agent and each Bank a
statement to the foregoing effect in conformity with the requirements of Form FR
U-1 or Form FR G-3 referred to in Regulation U.

 

37



--------------------------------------------------------------------------------

4.16 Investment Company Act; Other Regulations. The Company is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule VII, the Company is not subject to regulation under any
Federal or State statute or regulation (other than Regulation X) which limits
its ability to incur Indebtedness.

4.17 Solvency. Each of the Company, and the Company and its Subsidiaries taken
as a whole, is Solvent.

4.18 Casualties. Neither the businesses nor the properties of the Company or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other material labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.

4.19 Business Activity. Except as set forth on Schedule VIII, neither the
Company nor any of its Subsidiaries is engaged in any line of business that is
not related to the healthcare industry other than the sale of life insurance in
connection with the sale of medical insurance or other healthcare services, sale
of long term care insurance, or any business or activity which is immaterial to
the Company and its Subsidiaries on a consolidated basis.

4.20 Purpose of Loans. The proceeds of the Loans shall be used (i) to repay any
amounts outstanding under the Existing Five-Year Credit Agreement, (ii) to repay
the 7 1/4% Senior Notes of the Borrower due August 2006 and to finance any other
lawful general corporate purpose, including commercial paper backup and
acquisitions, provided that no part of the proceeds of any Loans will be used in
any transaction or for any purpose which violates the provisions of Regulation U
as now and from time to time hereafter in effect.

SECTION 5. CONDITIONS

5.1 Conditions to the Closing Date. The obligations of each Bank to make the
Loans contemplated by subsections 2.1 and 2.2 and of the Issuing Bank to issue
Letters of Credit contemplated by subsection 3.1 shall be subject to the
compliance by the Company with its agreements herein contained and to the
satisfaction, on or before July 31, 2006, of the following conditions:

(a) Loan Documents. The Agent shall have received this Agreement, executed and
delivered by a duly authorized officer of the Company, with a counterpart for
each Bank.

(b) Legal Opinions. The Agent shall have received, with a copy for each Bank,
opinions rendered by (i) the assistant general counsel of the Company,
substantially in the form of Exhibit I-1, and (ii) Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel to the Company, substantially in the form of
Exhibit I-2.

 

38



--------------------------------------------------------------------------------

(c) Closing Certificate. The Agent shall have received, with a copy for each
Bank, a Closing Certificate, substantially in the form of Exhibit H and dated
the Closing Date, executed by a Responsible Officer.

(d) Legality, etc. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with, any Requirement of Law
including, without limitation, HMO Regulations and Insurance Regulations, and
all necessary consents, approvals and authorizations of any Governmental
Authority or any Person to or of such consummation shall have been obtained and
shall be in full force and effect.

(e) Fees. The Agent shall have received the fees to be received on the Closing
Date referred to in subsection 2.4(c).

(f) Corporate Proceedings. The Agent shall have received, with a copy for each
Bank, a copy of the resolutions, in form and substance reasonably satisfactory
to the Agent, of the Board of Directors of the Company authorizing (i) the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents, and (ii) the borrowings contemplated hereunder, certified by the
Secretary or an Assistant Secretary of the Company as of the Closing Date, which
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded and shall be in form and substance
reasonably satisfactory to the Agent.

(g) Corporate Documents. The Agent shall have received, with a copy for each
Bank, true and complete copies of the certificate of incorporation and by-laws
of the Company, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of the Company.

(h) No Material Litigation. Except as previously disclosed to the Agent and the
Banks pursuant to subsection 4.3, no litigation, inquiry, investigation,
injunction or restraining order (including any proposed statute, rule or
regulation) shall be pending, entered or threatened which, in the reasonable
judgment of the Required Banks, could reasonably be expected to have a Material
Adverse Effect.

(i) Incumbency Certificate. The Agent shall have received, with a copy for each
Bank, a certificate of the Secretary or an Assistant Secretary of the Company,
dated the Closing Date, as to the incumbency and signature of the officers of
the Company executing each Loan Document and any certificate or other document
to be delivered by it pursuant hereto and thereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary.

(j) Good Standing Certificates. The Agent shall have received, with a copy for
each Bank, copies of certificates dated as of a recent date from the Secretary
of State or other appropriate authority of such jurisdiction, evidencing the
good standing of the Company in its jurisdiction of incorporation and in
Kentucky.

(k) No Change. There shall not have occurred any change or event, and a Bank
shall not have become aware of any previously undisclosed information regarding
the Company and its Subsidiaries, which in each case, in the reasonable judgment
of the Required Banks, could reasonably be expected to have a Material Adverse
Effect.

 

39



--------------------------------------------------------------------------------

(l) Repayment of Outstanding Loans. On the Closing Date, all Loans and other
amounts outstanding under the Existing Five-Year Credit Agreement, if any, shall
be repaid contemporaneously with the making of Loans hereunder and all
commitments to extend credit thereunder shall be terminated.

(m) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date immediately prior to or after giving effect to
any Loans requested to be made on such date.

5.2 Conditions to Each Loan. The agreement of each Bank to make any extension of
credit requested to be made by it on any date is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company and its Subsidiaries in or pursuant to the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, provided, however, that if such extension of credit
is being used to refinance maturing commercial paper, then the representations
and warranties in Sections 4.3, 4.7, 4.12 and 4.18 shall not apply.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

(c) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Agent, and the Agent shall have
received such other documents, instruments, legal opinions or other items of
information reasonably requested by it, including, without limitation, copies of
any debt instruments, security agreements or other material contracts to which
the Company may be a party in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as it shall reasonably request.

(d) Regulations. In the case of any Loan the proceeds of which will be used, in
whole or in part, to finance an acquisition, such acquisition shall be in full
compliance with all applicable requirements of law, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

(e) Governmental, Third Party Approvals. In the case of any Loan the proceeds of
which will be used, in whole or in part, to finance an acquisition, all
necessary governmental and regulatory approvals, and all third party approvals
the failure to obtain which would result in the acceleration of indebtedness
unless such indebtedness is paid when due, in connection with such acquisition
or in connection with this Agreement shall have been obtained and remain in
effect, and all applicable waiting periods with respect to antitrust matters
shall have expired without any action being taken by any competent authority
which restrains such acquisition.

 

40



--------------------------------------------------------------------------------

(f) No Restraints. In the case of any Loan the proceeds of which will be used,
in whole or in part, to finance an acquisition, there shall exist no judgment,
order, injunction or other restraint which would prevent the consummation of
such acquisition.

(g) Form FR U-1; Form FR G-3. In the case of any Loan the proceeds of which will
be used, in whole or in part, to purchase or carry Margin Stock, the Company
shall have executed and delivered to the Agent and each Bank a statement on Form
FR U-1 referred to in Regulation U or, if applicable, Form FR G-3 referred to in
Regulation U, showing compliance with Regulation U after giving effect to such
Loan.

(h) Legal Opinion. In the case of any Loan the proceeds of which will be used,
in whole or in part, to purchase or carry Margin Stock, the Agent shall have
received, with a copy for each Bank, a written legal opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel to the Company, or such other counsel
reasonably acceptable to the Banks, to the effect that such Loan and the
Company’s use of the proceeds thereof does not violate Regulation U or
Regulation X.

Each borrowing and each request for issuance of a Letter of Credit by the
Company hereunder shall constitute a representation and warranty by the Company
as of the date of such extension of credit that the conditions contained in this
subsection 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

6.1 Taxes, Indebtedness, etc. Duly pay, discharge or otherwise satisfy, or cause
to be paid, discharged or otherwise satisfied, before the same shall become in
arrears, all material taxes, assessments, levies and other governmental charges
imposed upon such corporation and its properties, sales and activities, or any
part thereof, or upon the income or profits therefrom; provided, however, that
any such tax, assessment, charge or levy need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or the Subsidiary in question shall have set
aside on its books appropriate reserves in conformity with GAAP with respect
thereto. Each of the Company and its Subsidiaries will promptly pay when due, or
in conformance with customary trade terms, all other Indebtedness, material
liabilities and other material obligations of whatever nature incident to its
operations; provided, however, that any such Indebtedness, liability or
obligation need not be paid if the validity or amount thereof shall currently be
contested in good faith and if the Company or the Subsidiary in question shall
have set aside on its books appropriate reserves in conformity with GAAP with
respect thereto.

6.2 Maintenance of Properties; Maintenance of Existence. Keep its material
properties in good repair, working order and condition and will comply at all
times with the provisions of all material leases and other material agreements
to which it is a party so as to prevent any material loss or forfeiture thereof
or thereunder unless compliance therewith is being

 

41



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and if the Company or the
Subsidiary in question shall have set aside on its books appropriate reserves in
conformity with GAAP with respect thereto; and in the case of the Company or any
Subsidiary of the Company while such Person remains a Subsidiary, will do all
things necessary to preserve, renew and keep in full force and effect and in
good standing its corporate existence and all rights, privileges and franchises
necessary to continue such businesses, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

6.3 Insurance. Maintain or cause to be maintained, with financially sound and
reputable insurers including any Subsidiary which is engaged in the business of
providing insurance protection, insurance (including, without limitation, public
liability insurance, business interruption insurance, reinsurance for medical
claims and professional liability insurance against claims for malpractice) with
respect to its material properties and business and the properties and business
of its Subsidiaries in at least such amounts and against at least such risks as
are customarily carried under similar circumstances by other corporations
engaged in the same or a similar business; and furnish to each Bank, upon
written request, full information as to the insurance carried. Such insurance
may be subject to co-insurance, deductibility or similar clauses which, in
effect, result in self-insurance of certain losses, and the Company may
self-insure against such loss or damage, provided that adequate insurance
reserves are maintained in connection with such self-insurance.

6.4 Financial Statements. The Company will and will cause each of its
Subsidiaries to maintain a standard modern system of accounting in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP consistently
applied, and will furnish (or make available via the IntraLinks website or the
Securities and Exchange Commission EDGAR website) the following to the Agent and
each Bank (if not provided via IntraLinks, in duplicate if so requested):

(a) Annual Statements. As soon as available, and in any event within 100 days
after the end of each fiscal year, the consolidated balance sheet as at the end
of each fiscal year and consolidated statements of profit and loss and of
retained earnings for such fiscal year of the Company and its Subsidiaries,
together with comparative consolidated figures for the next preceding fiscal
year, accompanied by reports or certificates of PricewaterhouseCoopers LLP, or,
if they cease to be the auditors of the Company, of other independent public
accountants of national standing and reputation, to the effect that such balance
sheet and statements were prepared in accordance with GAAP consistently applied
and fairly presents in all material respects the financial position of the
Company and its Subsidiaries as at the end of such fiscal year and the results
of their operations and changes in financial position for the year then ended
and the statement of such accountants and of the treasurer of the Company that
such said accountants and treasurer have caused the provisions of this Agreement
to be reviewed and that nothing has come to their attention to lead them to
believe that any Default exists hereunder or, if such is not the case,
specifying such Default or possible Default and the nature thereof. In addition,
such financial statements shall be accompanied by a certificate of the treasurer
of the Company containing computations showing compliance with subsections 7.1,
7.2, 7.3 and 7.5.

(b) Quarterly Statements. As soon as available, and in any event within 55 days
after the close of each of the first three fiscal quarters of the Company and
its Subsidiaries in each year, consolidated balance sheets as at the end of such
fiscal quarter and consolidated

 

42



--------------------------------------------------------------------------------

profit and loss and retained earnings statements for the portion of the fiscal
year then ended, of the Company and its Subsidiaries, together with computations
showing compliance with subsections 7.1, 7.2, 7.3 and 7.5, accompanied by a
certificate of the treasurer of the Company that such statements and
computations have been properly prepared in accordance with GAAP, consistently
applied, and fairly presents in all material respects the financial position of
the Company and its Subsidiaries as at the end of such fiscal quarter and the
results of their operations and changes in financial position for such quarter
and for the portion of the fiscal year then ended, subject to normal audit and
year-end adjustments, and to the further effect that he has caused the
provisions of this Agreement and all other agreements to which the Company or
any of its Subsidiaries is a party and which relate to Indebtedness to be
reviewed, and has no knowledge that any Default has occurred under this
Agreement or under any such other agreement, or, if said treasurer has such
knowledge, specifying such Default and the nature thereof.

(c) ERISA Reports. The Company will furnish the Agent with copies of any request
for waiver of the funding standards or extension of the amortization periods
required by Sections 303 and 304 of ERISA or Section 412 of the Code promptly
after any such request is submitted by the Company to the Department of Labor or
the Internal Revenue Service, as the case may be. Promptly after a Reportable
Event occurs, or the Company or any of its Subsidiaries receives notice that the
PBGC or any Control Group Person has instituted or intends to institute
proceedings to terminate any Plan, or prior to the Plan administrator’s
terminating such Plan pursuant to Section 4041 of ERISA, the Company will notify
the Agent and will furnish to the Agent a copy of any notice of such Reportable
Event which is required to be filed with the PBGC, or any notice delivered by
the PBGC evidencing its institution of such proceedings or its intent to
institute such proceedings, or any notice to the PBGC that a Plan is to be
terminated, as the case may be. The Company will promptly notify each Bank upon
learning of the occurrence of any of the following events with respect to any
Plan which is a Multiemployer Plan: a partial or complete withdrawal from any
Plan which may result in the incurrence by the Company or any of is Subsidiaries
of withdrawal liability which could reasonably be expected to have a Material
Adverse Effect, or of the termination, insolvency or reorganization status of
any Plan which could reasonably be expected to have a Material Adverse Effect.
In the event of such a withdrawal, upon the request of the Agent or any Bank,
the Company will promptly provide information with respect to the scope and
extent of such liability, to the best of the Company’s knowledge.

6.5 Certificates; Other Information. Furnish to the Agent and each Bank (or make
available via the IntraLinks website or, to the extent available, the Securities
and Exchange Commission website):

(a) within five Business Days after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders, and within
five Business Days after the same are filed, copies of all financial statements
and reports which the Company may make to, or file with, the Securities and
Exchange Commission;

(b) not later than thirty days prior to the end of each fiscal year of the
Company, a schedule of the Company’s insurance coverage and such supplemental
schedules with respect thereto as the Agent and the Banks may from time to time
reasonably request;

 

43



--------------------------------------------------------------------------------

(c) within five Business Days after the consummation of a transaction described
in subsection 7.4(c) or (d) or subsection 7.5(f) which, in each case, involves a
Significant Subsidiary or assets which, if they constituted a separate
Subsidiary, would constitute a Significant Subsidiary, a certificate of the
treasurer or chief financial officer of the Company demonstrating pro forma
compliance with the financial covenants in this Agreement after giving effect to
such transaction; and

(d) promptly, such additional financial and other information as any Bank may
from time to time reasonably request.

6.6 Compliance with ERISA. Each of the Company and its Subsidiaries will meet,
and will cause all Control Group Persons to meet, all minimum funding
requirements applicable to any Plan imposed by ERISA or the Code (without giving
effect to any waivers of such requirements or extensions of the related
amortization periods which may be granted), and will at all times comply, and
will cause all Control Group Persons to comply, with the provisions of ERISA and
the Code which are applicable to the Plans, in each case, except where failure
to comply could not reasonably be expected to have a Material Adverse Effect. At
no time shall the aggregate actual and contingent liabilities of the Company
under Sections 4062, 4063, 4064 and other provisions of ERISA with respect to
all Plans (and all other pension plans to which the Company, any Subsidiary, or
any Control Group Person made contributions prior to such time) be reasonably
expected to have a Material Adverse Effect.

6.7 Compliance with Laws. Comply with all Contractual Obligations and
Requirements of Law (including, without limitation, the HMO Regulations,
Insurance Regulations, Regulation X and laws relating to the protection of the
environment), except where the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.8 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP, all Requirements of Law, including but not limited to, HMO Regulations and
Insurance Regulations, shall be made of all dealings and transactions in
relation to its business and activities; and permit, upon reasonable notice,
representatives of any Bank to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants.

6.9 Notices. Promptly give notice to the Agent and each Bank of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which exists at any time between the Company or any of its
Subsidiaries and any Governmental Authority (including, without limitation, HMO
Regulators and Insurance Regulators), which in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

 

44



--------------------------------------------------------------------------------

(c) the commencement of any litigation or proceeding or a material development
or material change in any ongoing litigation or proceeding affecting the Company
or any of its Subsidiaries as a result of which commencement, development or
change the Company or one of its Subsidiaries could reasonably be expected to
incur a liability (as a result of an adverse judgment or ruling, settlement,
incurrence of legal fees and expenses or otherwise) of $10,000,000 or more and
not covered by insurance or in which material injunctive or similar relief is
sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Company knows thereof: (i) the occurrence or expected occurrence of
any Reportable Event with respect to any Plan, or any withdrawal from, or the
termination, Reorganization or Insolvency of any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan;

(e) a development or event which could reasonably be expected to have a Material
Adverse Effect;

(f) the material non-compliance with any Requirement of Law or material
Contractual Obligation, including, without limitation, HMO Regulations and
Insurance Regulations, that is not currently being contested in good faith by
appropriate proceedings;

(g) the revocation of any material license, permit, authorization, certificate
or, qualification of the Company or any Subsidiary by any Governmental
Authority, including, without limitation, the HMO Regulators and Insurance
Regulators; and

(h) any significant change in or material additional restriction placed on the
ability of a Significant Subsidiary to continue business as usual, including,
without limitation, any such restriction prohibiting the payment to the Company
of dividends by any Significant Subsidiary, by any Governmental Authority,
including, without limitation, the HMO Regulators and Insurance Regulators.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

6.10 Maintenance of Licenses, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, all licenses, permits, authorizations,
certifications and qualifications (including, without limitation, those
qualifications with respect to solvency and capitalization) required under the
HMO Regulations or the Insurance Regulations in connection with the ownership or
operation of HMO’s or insurance companies except were the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

6.11 Further Assurances. Execute any and all further documents, and take all
further action which the Required Banks or the Agent may reasonably request in
order to effectuate the transactions contemplated by the Loan Documents.

SECTION 7. NEGATIVE COVENANTS

The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Maintenance of Net Worth. Permit Consolidated Net Worth at any time to be
less than 75% of its Consolidated Net Worth of the Company and its consolidated
subsidiaries as at March 31, 2006 plus 50% of Consolidated Net Income for each
full fiscal quarter after March 31, 2006 (without any deduction for any such
fiscal quarter in which such Consolidated Net Income is a negative number).

(b) Maximum Leverage Ratio. Permit the Leverage Ratio on the last day of any
full fiscal quarter of the Company to be more than 3.00 to 1.00.

7.2 Limitation on Subsidiary Indebtedness. The Company shall not permit any of
the Subsidiaries of the Company to create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Subsidiary to the Company or any other Subsidiary;

(b) Indebtedness of a corporation which becomes a Subsidiary after the date
hereof, provided that (i) such indebtedness existed at the time such corporation
became a Subsidiary and was not created in anticipation thereof and
(ii) immediately before and after giving effect to the acquisition of such
corporation by the Company no Default or Event of Default shall have occurred
and be continuing; or

(c) additional Indebtedness of Subsidiaries of the Company not exceeding
$125,000,000 in aggregate principal amount at any one time outstanding.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens, if any, securing the obligations of the Company under this Agreement
and the Notes;

(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

46



--------------------------------------------------------------------------------

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Subsidiary;

(g) Liens in existence on the Closing Date listed on Schedule V, securing
Indebtedness in existence on the Closing Date, provided that no such Lien is
spread to cover any additional property or any material improvements to the
property listed on Schedule V after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(h) Liens securing Indebtedness of the Company and its Subsidiaries not
prohibited hereunder incurred to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed 80% of the original purchase price of such
property;

(i) Liens on the property or assets of a corporation which becomes a Subsidiary
after the date hereof, provided that (i) such Liens existed at the time such
corporation became a Subsidiary and were not created in anticipation thereof,
(ii) any such Lien is not spread to cover any other property or assets after the
time such corporation becomes a Subsidiary and (iii) the amount of Indebtedness
secured thereby, if any, is not increased;

(j) Liens on the Headquarters, Riverview Square, the Waterside Garage, the Green
Bay Facility, the Clocktower Building and the Waterside Building; or

(k) Liens not otherwise permitted under this subsection 7.3 securing obligations
in an aggregate amount not exceeding at any time 10% of Consolidated Net
Tangible Assets as at the end of the immediately preceding fiscal quarter of the
Company.

7.4 Limitations on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation

 

47



--------------------------------------------------------------------------------

or dissolution), or make any material change in its method of conducting
business, or purchase or otherwise acquire all or substantially all of the
Capital Stock, or the property, business or assets, of any other Person (other
than any Subsidiary) or any business division thereof except:

(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) and any Subsidiary of the Company may be merged or consolidated
with or into any one or more wholly owned Subsidiaries of the Company (provided
that the surviving corporation shall be a wholly owned Subsidiary);

(b) the Company may merge into another corporation owned by the Company for the
purpose of causing the Company to be incorporated in a different jurisdiction;

(c) the Company or a wholly owned Subsidiary of the Company may merge with
another corporation, provided that (i) the Company or such wholly owned
Subsidiary (subject to clause (ii)), as the case may be, shall be the continuing
or surviving corporation of such merger, (ii) in the case of a wholly owned
Subsidiary of the Company which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Company shall cause such
continuing or surviving corporation to be a wholly owned Subsidiary of the
Company and (iii) immediately before and after giving effect to such merger no
Default or Event of Default shall have occurred and be continuing; or

(d) the Company and its Subsidiaries may purchase or otherwise acquire all or
substantially all of the Capital Stock, or the property, business or assets, of
any other Person, or any business division thereof, so long as no Default or
Event of Default shall have occurred and be continuing.

7.5 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, except:

(a) obsolete or worn out property disposed of in the ordinary course of
business;

(b) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(c) the sale or other disposition of the Headquarters, Riverview Square, the
Waterside Garage, the Green Bay Facility, the Clocktower Building and the
Waterside Building;

(d) the sale or other disposition of securities held for investment purposes in
the ordinary course of business;

(e) any wholly owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other wholly owned Subsidiary of the Company (except to a
Subsidiary referred to in subsection 7.2(b)); or

 

48



--------------------------------------------------------------------------------

(f) the sale or other disposition of any other property so long as no Default or
Event of Default shall have occurred and be continuing; provided that the
aggregate book value of all assets so sold or disposed of in any period of
twelve consecutive calendar months shall not exceed in the aggregate 12% of the
Consolidated Assets of the Company and its Subsidiaries as on the first day of
such period.

7.6 Limitation on Distributions. The Company shall not make any Distribution
except that, so long as no Default exists or would exist after giving effect
thereto, the Company may make a Distribution.

7.7 Transactions with Affiliates. Enter into any transaction (unless such
transaction or a series of such transactions is immaterial) including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate (other than the Company and its Subsidiaries)
unless such transaction is otherwise permitted under this Agreement, is in the
ordinary course of the Company’s or such Subsidiary’s business and is upon fair
and reasonable terms no less favorable to the Company or such Subsidiary, as the
case may be, than it would obtain in an arm’s length transaction.

7.8 Sale and Leaseback. Enter into any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Company or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Company or such Subsidiary, unless such arrangement is upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would be obtained
in a comparable arm’s length transaction between an informed and willing seller
or lessor under no compulsion to sell or lease and an informed and willing buyer
or lessee under no compulsion to buy or lease.

SECTION 8. DEFAULTS

8.1 Events of Default. Upon the occurrence of any of the following events.

(a) any default shall be made by the Company in any payment in respect of:
(i) interest on any of the Loans or any fee payable hereunder as the same shall
become due and such default shall continue for a period of five days; or
(ii) any Reimbursement Obligation or principal of the Loans as the same shall
become due, whether at maturity, by prepayment, by acceleration or otherwise; or

(b) any default shall be made by either the Company or any Subsidiary of the
Company in the performance or observance of any of the provisions of subsections
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7 and 7.8; or

(c) any default shall be made in the due performance or observance of any other
covenant, agreement or provision to be performed or observed by the Company
under this Agreement, and such default shall not be rectified or cured within a
period of 30 days; or

 

49



--------------------------------------------------------------------------------

(d) any representation or warranty made or deemed made by the Company herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall have been untrue in any material respect on or as of the
date made and the facts or circumstances to which such representation or
warranty relates shall not have been subsequently corrected to make such
representation or warranty no longer incorrect in any material respect; or

(e) any default shall be made in the payment of any item of Indebtedness of the
Company or any Subsidiary, or under the terms of any agreement relating to any
Indebtedness of the Company or any Subsidiary, and such default shall continue
without having been duly cured, waived or consented to, beyond the period of
grace, if any, therein specified; provided, however, that such default shall not
constitute an Event of Default unless the aggregate outstanding principal amount
of such item of Indebtedness and all other items of Indebtedness of the Company
and its Subsidiaries as to which such defaults exist and have continued without
being duly cured, waived or consented to beyond the respective periods of grace,
if any, therein specified exceeds $40,000,000; or

(f) either the Company or any Subsidiary shall be involved in financial
difficulties as evidenced:

(i) by its commencement of a voluntary case under Title 11 of the United States
Code as from time to time in effect, or by its authorizing, by appropriate
proceedings of its board of directors or other governing body, the commencement
of such a voluntary case;

(ii) by the filing against it of a petition commencing an involuntary case under
said Title 11 which shall not have been dismissed within 60 days after the date
on which said petition is filed or by its filing an answer or other pleading
within said 60-day period admitting or failing to deny the material allegations
of such a petition or seeking, consenting or acquiescing in the relief therein
provided;

(iii) by the entry of an order for relief in any involuntary case commenced
under said Title 11;

(iv) by its seeking relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or by
its consenting to or acquiescing in such relief;

(v) by the entry of an order by a court of competent jurisdiction (i) finding it
to be bankrupt or insolvent, (ii) ordering or approving its liquidation,
reorganization or any modification or alteration of the rights of its creditors,
or (iii) assuming custody of, or appointing a receiver or other custodian for,
all or a substantial part of its property;

 

50



--------------------------------------------------------------------------------

(vi) by its making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property;

(vii) the Company or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) a Change in Control of the Company shall occur;

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Banks,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Banks is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist,
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof that (i) involves in the aggregate a liability (not paid or to the
extent not covered by insurance) of $40,000,000 or more, or (ii) could
reasonably be expected to have a Material Adverse Effect; or

(j) (i) any material non-compliance by the Company or any Significant Subsidiary
with any term or provision of the HMO Regulations or Insurance Regulations
pertaining to fiscal soundness, solvency or financial condition; or (ii) the
assertion in writing by an HMO Regulator or Insurance Regulator that it is
taking administrative action against the Company or any Significant Subsidiary
to revoke or suspend any contract of insurance, license, permit, certification,
authorization, accreditation or charter or to enforce the fiscal soundness,
solvency or financial provisions or requirements of the HMO Regulations or
Insurance Regulations against any of such entities and the Company or such
Significant Subsidiary shall have been unable to cause such HMO Regulator or
Insurance Regulator to withdraw such written notice within five Business Days
following receipt of such written notice by the Company or such Significant
Subsidiary, in each of clauses (i) and (ii), to the extent such event will or is
reasonably expected to have a Material Adverse Effect; or

 

51



--------------------------------------------------------------------------------

(k) on or after the Closing Date, (i) for any reason any Loan Document ceases to
be or is not in full force and effect or (ii) the Company shall assert that any
Loan Document has ceased to be or is not in full force and effect;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Banks, the Agent may,
or upon the request of the Required Banks, the Agent shall, by notice to the
Company, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Banks, the Agent may, or upon the request of the Required Banks, the
Agent shall, by notice of default to the Company, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) (the “Bank Obligations”) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

With respect to all Letters of Credit as to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the Company shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Company hereunder and under the Notes. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Company
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Company.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

8.2 Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Agreement if the Agent, with the consent of or
at the direction of the Required Banks, subject to subsection 10.1, shall have
waived such event in writing or stated in writing that the same has been cured
to its reasonable satisfaction, but no such waiver shall extend to or affect any
subsequent Event of Default or impair any rights of the Agent or the Banks upon
the occurrence thereof.

8.3 Waivers. The Company hereby waives to the extent permitted by applicable law
(a) all presentments, demands for performance, notices of nonperformance (except
to the extent required by the provisions hereof), protests, notices of protest
and notices of dishonor in connection with any Reimbursement Obligation or any
of the Loans, (b) any requirement of diligence or promptness on the part of any
Bank in the enforcement of its rights

 

52



--------------------------------------------------------------------------------

under the provisions of this Agreement, any Letter of Credit or any Note, and
(c) any and all notices of every kind and description which may be required to
be given by any statute or rule of law.

8.4 Course of Dealing. No course of dealing between the Company and any Bank
shall operate as a waiver of any of the Banks’ rights under this Agreement or
any Note. No delay or omission on the part of any Bank in exercising any right
under this Agreement or any Note or with respect to any of the Bank Obligations
shall operate as a waiver of such right or any other right hereunder. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion. No waiver or consent shall be binding upon any
Bank unless it is in writing and signed by the Agent or such of the Banks as may
be required by the provisions of this Agreement. The making of a Loan or
issuance of a Letter of Credit hereunder during the existence of a Default shall
not constitute a waiver thereof.

SECTION 9. THE AGENT

9.1 Appointment. Each Bank hereby irrevocably designates and appoints JPMorgan
Chase Bank, N.A. as the Agent and CAF Loan Agent of such Bank under this
Agreement, and each such Bank irrevocably authorizes JPMorgan Chase Bank, N.A.,
as the Agent and CAF Loan Agent for such Bank, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Agent or CAF Loan Agent, as the
case may be, by the terms of this Agreement, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, neither the Agent nor the CAF Loan Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent or the CAF Loan Agent.

9.2 Delegation of Duties. The Agent or the CAF Loan Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Agent nor the CAF Loan Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

9.3 Exculpatory Provisions. Neither the Agent nor the CAF Loan Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct), or (b) responsible in
any manner to any of the Banks for any recitals, statements, representations or
warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent or the CAF Loan Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the Notes or for
any failure of the Company to perform its obligations hereunder. Neither the
Agent nor the CAF Loan Agent shall be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Company.

 

53



--------------------------------------------------------------------------------

9.4 Reliance by Agent. The Agent and the CAF Loan Agent shall be entitled to
rely, and shall be fully protected in relying, upon any Note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the Agent or the
CAF Loan Agent. The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Agent. The Agent and the CAF
Loan Agent shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first receive such advice or concurrence of
the Required Banks as it deems appropriate or it shall first be indemnified to
its satisfaction by the Banks against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent and the CAF Loan Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the Notes in
accordance with a request of the Required Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Banks and
all future holders of the Notes.

9.5 Notice of Default. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless the Agent
has received notice from a Bank or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall promptly give notice thereof to the Banks. The Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Banks; provided that, unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Banks.

9.6 Non-Reliance on Agent and Other Banks. Each Bank expressly acknowledges that
neither the Agent nor the CAF Loan Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent or the CAF Loan Agent
hereinafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Agent to any Bank.
Each Bank represents to the Agent and the CAF Loan Agent that it has,
independently and without reliance upon the Agent or the CAF Loan Agent or any
other Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Bank also represents that it will, independently and
without reliance upon the Agent or the CAF Loan Agent or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company. Except

 

54



--------------------------------------------------------------------------------

for notices, reports and other documents expressly required to be furnished to
the Banks by the Agent or the CAF Loan Agent hereunder, neither the Agent nor
the CAF Loan Agent shall have any duty or responsibility to provide any Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Company which
may come into the possession of the Agent or the CAF Loan Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

9.7 Indemnification. The Banks agree to indemnify the Agent and the CAF Loan
Agent in its capacity as such (to the extent not reimbursed by the Company and
without limiting the obligation of the Company to do so), ratably according to
the respective amounts of their then existing Commitments, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Loans) be imposed on, incurred by or asserted against the Agent or the
CAF Loan Agent in any way relating to or arising out of this Agreement, or any
documents contemplated by or referred to herein or the transactions contemplated
hereby or any action taken or omitted by the Agent or the CAF Loan Agent under
or in connection with any of the foregoing; provided that no Bank shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s or the CAF Loan Agent’s gross negligence or willful
misconduct. The agreements in this subsection shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent and CAF Loan Agent in Its Individual Capacity. The Agent and the CAF
Loan Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Company as though the Agent or
the CAF Loan Agent were not the Agent or the CAF Loan Agent hereunder. With
respect to its Loans made or renewed by it and any Note issued to it and with
respect to any Letter of Credit issued or participated in by it, the Agent and
the CAF Loan Agent shall have the same rights and powers under this Agreement as
any Bank and may exercise the same as though it were not the Agent, and the
terms “Bank” and “Banks” shall include the Agent or the CAF Loan Agent in its
individual capacity.

9.9 Successor Agent and CAF Loan Agent. The Agent or the CAF Loan Agent may
resign as Agent or CAF Loan Agent, as the case may be, upon 10 days’ notice to
the Banks. If the Agent or the CAF Loan Agent shall resign as Agent or CAF Loan
Agent, as the case may be, under this Agreement, then the Required Banks shall
appoint from among the Banks a successor agent for the Banks which successor
agent shall be approved by the Company, whereupon such successor agent shall
succeed to the rights, powers and duties of the Agent or CAF Loan Agent, as the
case may be, and the term “Agent” or “CAF Loan Agent”, as the case may be, shall
mean such successor agent effective upon its appointment, and the former Agent’s
or CAF Loan Agent’s rights, powers and duties as Agent or CAF Loan Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent or CAF Loan Agent or any of the parties to this Agreement or any
holders of the Notes. After any retiring Agent’s or CAF Loan Agent’s resignation
hereunder as Agent or CAF Loan Agent, the provisions of this subsection 9.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent or CAF Loan Agent under this Agreement.

 

55



--------------------------------------------------------------------------------

9.10 Syndication Agents. The Syndication Agents shall not have any duties or
responsibilities hereunder in their respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any Note, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this subsection. With the written consent of the Required
Banks, the Agent and the Company may, from time to time, enter into written
amendments, supplements or modifications hereto for the purpose of adding any
provisions to this Agreement or the Notes or changing in any manner the rights
of the Banks or of the Company hereunder or thereunder or waiving, on such terms
and conditions as the Agent may specify in such instrument, any of the
requirements of this Agreement or the Notes or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (a) extend the maturity (whether as
stated, by acceleration or otherwise) of any Loan, or reduce the rate or extend
the time of payment of interest thereon, or reduce or extend the payment of any
fee payable to the Banks hereunder, or reduce the principal amount of any Loan,
or change the amount of any Bank’s Commitment, or amend, modify, waive any
provision of subsection 2.11(a), (b) or (c), in each case without the consent of
each Bank directly affected thereby, or (b) amend, modify or waive any provision
of this subsection 10.1 or reduce the percentage specified in the definition of
Required Banks or consent to the assignment or transfer by the Company of any of
its rights and obligations under this Agreement, in each case without the
written consent of all the Banks, or (c) amend, modify or waive any provision of
Section 9 without the written consent of the then Agent. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Banks and shall be binding upon the Company, the Banks, the Agent and all future
holders of any Loans. In the case of any waiver, the Company, the Banks and the
Agent shall be restored to their former position and rights hereunder and under
the outstanding Notes, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three Business Days after being
deposited in the mail, postage prepaid, or one Business Day after being
deposited with an overnight courier service, or, in the case of telecopy notice,
when sent, confirmation of receipt received, addressed (i) in the case of
notices, requests and demands to or upon the Company, the Agent, and the CAF
Loan Agent, as set forth below and (ii) in the case of notices, requests and
demands to or upon any Bank, as set forth in an administrative questionnaire
delivered by such Bank to the Agent, or, in each case, to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

The Company:    Humana Inc.    The Humana Building    500 West Main Street   
Louisville, Kentucky 40202    Attention:    James H. Bloem       Senior Vice
President and       Chief Financial Officer    Telecopy:    (502) 580-3615

 

56



--------------------------------------------------------------------------------

with a copy to:       Alan Bailey       Assistant Treasurer    Telecopy:   
(502) 580 4089 The Agent and       CAF Loan Agent:    JPMorgan Chase Bank, N.A.
   1111 Fannin, 10th Floor    Houston, TX 77272    Attention:    Cherry Arnaez
   Telecopy:    (713) 750-2782 with a copy to:    JPMorgan Chase Bank, N.A.   
270 Park Avenue, 4th Floor    New York, NY 10017    Attention:    Dawn Lee Lum
   Telecopy:    (212) 270-3279

provided that any notice, request or demand to or upon the Agent or the Banks
pursuant to Section 2 shall not be effective until received.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

10.5 Payment of Expenses and Taxes; Indemnity. (a) The Company agrees (i) to pay
or reimburse the Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the Notes and
any other documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Agent, (ii) to pay or
reimburse each Bank and the Agent for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this

 

57



--------------------------------------------------------------------------------

Agreement, the Notes and any such other documents, including, without
limitation, reasonable fees and disbursements of counsel (including, without
limitation, the allocated cost of in-house counsel) to the Agent and to the
several Banks, and (iii) to pay, indemnify, and hold each Bank and the Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the Notes and any such other
documents.

(b) The Company will indemnify each of the Agent and the Banks and the
directors, officers and employees thereof and each Person, if any, who controls
each one of the Agent and the Banks (any of the foregoing, an “Indemnified
Person”) and hold each Indemnified Person harmless from and against any and all
claims, damages, liabilities and expenses (including without limitation all fees
and disbursements of counsel (including without limitation, the allocated cost
of in-house counsel) with whom an Indemnified Person may consult in connection
therewith and all expenses of litigation or preparation therefor) which an
Indemnified Person may incur or which may be asserted against it in connection
with any litigation or investigation (whether or not such Indemnified Person is
a party to such litigation or investigation) involving this Agreement, the use
of any proceeds of any Loans under this Agreement by the Company or any
Subsidiary, any officer, director or employee thereof, excluding litigation
commenced by the Company against any of the Agent or the Banks which (i) seeks
enforcement of any of the Company’s rights hereunder and (ii) is determined
adversely to any of the Agent or the Banks (all such non-excluded claims,
damages, liabilities and expenses, “Indemnified Liabilities”), provided that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

(c) The agreements in this subsection 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations; Purchasing Banks. (a) This
Agreement shall be binding upon and inure to the benefit of the Company, the
Banks, the Agent, all future holders of the Notes and their respective
successors and assigns, except that the Company may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Bank.

(b) Any Bank other than a Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
sell to one or more banks or other entities (“Participants”) participating
interests in any Loans owing to such Bank, any Notes held by such Bank, any
Commitments of such Bank and/or any other interests of such Bank hereunder and
under the other Loan Documents. In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank’s obligations under this
Agreement to the other parties under this Agreement shall remain unchanged, such
Bank shall remain solely responsible for the performance thereof, such Bank
shall remain the holder of any such Notes for all purposes under this Agreement,
and the Company and the Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement and under the other Loan Documents. The Company agrees that if amounts

 

58



--------------------------------------------------------------------------------

outstanding under this Agreement and the Notes are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of offset
in respect of its participating interest in amounts owing under this Agreement
and any Notes to the same extent as if the amount of its participating interest
were owing directly to it as a Bank under this Agreement or any Notes, provided
that such right of offset shall be subject to the obligation of such Participant
to share with the Banks, and the Banks agree to share with such Participant, as
provided in subsection 10.7. The Company also agrees that each Participant shall
be entitled to the benefits of subsections 2.13, 2.14 and 2.15 with respect to
its participation in the Commitments and the Eurodollar Loans outstanding from
time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Bank would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Bank to such Participant had no such transfer
occurred. No Participant shall be entitled to consent to any amendment,
supplement, modification or waiver of or to this Agreement or any Note, unless
the same is an amendment, supplement, modification or waiver described in clause
(a) of the proviso to subsection 10.1.

(c) Any Bank other than any Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
assign to one or more banks or other entities (“CAF Loan Assignees”) any CAF
Loan owing to such Bank and any Individual CAF Loan Note held by such Bank
evidencing such CAF Loan, pursuant to a CAF Loan Assignment executed by the
assignor Bank, the CAF Loan Assignee and the Agent (and, in the case of a CAF
Loan Assignee that is not then a Bank, a Lender Affiliate or an Approved Fund,
by the Company (which consent shall not be unreasonably withheld)); provided,
that no consent of the Company shall be required while an Event of Default is
continuing. Upon such execution, from and after the date of such CAF Loan
Assignment, the CAF Loan Assignee shall, to the extent of the assignment
provided for in such CAF Loan Assignment, be deemed to have the same rights and
benefits of payment and enforcement with respect to such CAF Loan and Individual
CAF Loan Note and the same rights of offset pursuant to subsection 10.7 and
under applicable law and obligation to share pursuant to subsection 10.7 as it
would have had if it were a Bank hereunder; provided that unless such CAF Loan
Assignment shall otherwise specify and a copy of such CAF Loan Assignment shall
have been delivered to the Agent for its acceptance and recording in the
Register in accordance with subsection 10.6(f), the assignor thereunder shall
act as collection agent for the CAF Loan Assignee thereunder, and the Agent
shall pay all amounts received from the Company which are allocable to the
assigned CAF Loan or Individual CAF Loan Note directly to such assignor without
any further liability to such CAF Loan Assignee. A CAF Loan Assignee under a CAF
Loan Assignment shall not, by virtue of such CAF Loan Assignment, become a party
to this Agreement or have any rights to consent to or refrain from consenting to
any amendment, waiver or other modification of any provision of this Agreement
or any related document; provided that if a copy of such CAF Loan Assignment
shall have been delivered to the Agent for its acceptance and recording in the
Register in accordance with subsection 10.6(f), neither the principal amount of,
the interest rate on, nor the maturity date of any CAF Loan or Individual CAF
Loan Note assigned to the CAF Loan Assignee thereunder will be modified without
the written consent of such CAF Loan Assignee. If a CAF Loan Assignee has caused
a CAF Loan Assignment to be recorded in the Register in accordance with
subsection 10.6(f), such CAF Loan Assignee may thereafter, in the ordinary
course of its business and in accordance with applicable law, assign such
Individual CAF Loan

 

59



--------------------------------------------------------------------------------

Note to any Bank, to any affiliate or subsidiary of such CAF Loan Assignee or to
any other financial institution that has total assets in excess of
$1,000,000,000 and that in the ordinary course of its business extends credit of
the type evidenced by such Individual CAF Loan Note, and the foregoing
provisions of this subsection 10.6(c) shall apply, mutatis mutandis, to any such
assignment by a CAF Loan Assignee. Except in accordance with the preceding
sentence, CAF Loans and Individual CAF Loan Notes may not be further assigned by
a CAF Loan Assignee, subject to any legal or regulatory requirement that the CAF
Loan Assignee’s assets must remain under its control.

(d) Any Bank other than a Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
sell to one or more additional banks or financial institutions or Approved Funds
(“Purchasing Banks”) all or any part of its rights and/or obligations under this
Agreement and the Notes pursuant to a Commitment Transfer Supplement, executed
by such Purchasing Bank, such transferor Bank, the Issuing Bank and the Agent
(which consent shall not be unreasonably withheld) (and, in the case of a
Purchasing Bank that is not then a Bank, a Lender Affiliate or an Approved Fund,
by the Company (which consent shall not be unreasonably withheld)); provided,
however, that (i) the Commitments purchased by such Purchasing Bank that is not
then a Bank, a Lender Affiliate or an Approved Fund shall be equal to or greater
than $5,000,000, (ii) the transferor Bank which has transferred less than all of
its Loans and Commitments to any such Purchasing Bank shall retain a minimum
Commitment, after giving effect to such sale, equal to or greater than
$10,000,000 and (iii) no consent of the Company shall be required while an Event
of Default is continuing. For purposes of the proviso contained in the previous
sentence, the amounts described therein shall be aggregated in respect of each
Bank, its Lender Affiliates and Approved Funds, if any. Upon (i) such execution
of such Commitment Transfer Supplement, (ii) delivery of an executed copy
thereof to the Company and (iii) payment by such Purchasing Bank, such
Purchasing Bank shall for all purposes be a Bank party to this Agreement and
shall have all the rights and obligations of a Bank under this Agreement, to the
same extent as if it were an original party hereto with the Commitment
Percentage of the Commitments set forth in such Commitment Transfer Supplement.
Such Commitment Transfer Supplement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Bank of all or a portion of the rights and
obligations of such transferor Bank under this Agreement and the Notes. Upon the
consummation of any transfer to a Purchasing Bank, pursuant to this subsection
10.6(d), the transferor Bank, the Agent and the Company shall make appropriate
arrangements so that, if required, replacement Notes are issued to such
transferor Bank and new Notes or, as appropriate, replacement Notes, are issued
to such Purchasing Bank, in each case in principal amounts reflecting their
Commitment Percentages or, as appropriate, their outstanding Loans as adjusted
pursuant to such Commitment Transfer Supplement. Notwithstanding the foregoing,
any Conduit Lender may assign at any time to its designating Bank hereunder
without the consent of the Company or the Agent any or all of the Loans it may
have funded hereunder and pursuant to its designation agreement and without
regard to the limitations set forth in the first sentence of this subsection
10.6(d).

For the purpose of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

60



--------------------------------------------------------------------------------

(e) The Agent shall maintain at its address referred to in subsection 10.2 copy
of each CAF Loan Assignment and each Commitment Transfer Supplement delivered to
it and a register (the “Register”) for the recordation of (i) the names and
addresses of the Banks and the Commitment of, and principal amount of the Loans
owing to, each Bank from time to time, and (ii) with respect to each CAF Loan
Assignment delivered to the Agent, the name and address of the CAF Loan Assignee
and the principal amount of each CAF Loan owing to such CAF Loan Assignee. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Company, the Agent and the Banks may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Bank or CAF Loan Assignee at any reasonable time and from
time to time upon reasonable prior notice.

(f) Upon its receipt of a CAF Loan Assignment executed by an assignor Bank and a
CAF Loan Assignee, together with payment to the Agent of a registration and
processing fee of $2,500, the Agent shall promptly accept such CAF Loan
Assignment, record the information contained therein in the Register and give
notice of such acceptance and recordation to the assignor Bank, the CAF Loan
Assignee and the Company. Upon its receipt of a Commitment Transfer Supplement
executed by a transferor Bank, a Purchasing Bank and the Agent (and, in the case
of a Purchasing Bank that is not then a Bank, a Lender Affiliate or an Approved
Fund, by the Company (so long as no Event of Default is continuing)) together
with payment to the Agent of a registration and processing fee of $3,500, the
Agent shall (i) promptly accept such Commitment Transfer Supplement (ii) on the
Transfer Effective Date determined pursuant thereto record the information
contained therein in the Register and give notice of such acceptance and
recordation to the Banks and the Company.

(g) The Company authorizes each Bank to disclose to any Participant, CAF Loan
Assignee or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company which has been delivered to such Bank by the Company
pursuant to this Agreement or which has been delivered to such Bank by the
Company in connection with such Bank’s credit evaluation of the Company prior to
entering into this Agreement.

(h) If, pursuant to this subsection 10.6, any interest in this Agreement or any
Note is transferred to a Non-U.S. Bank, the transferor Bank shall cause such
Transferee, concurrently with the effectiveness of such transfer to comply with
the provisions of subsection 2.15.

(i) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection 10.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Bank to any
Federal Reserve Bank in accordance with applicable law.

(j) Each of the Company, each Bank and the Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a

 

61



--------------------------------------------------------------------------------

Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Bank
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

10.7 Adjustments; Set-off (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Bank or Banks, if any Bank (a
“Benefitted Bank”) shall at any time receive any payment of all or part of its
Loans or the Reimbursement Obligations owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by offset, pursuant to events or proceedings of the nature referred to in
subsection 8.1(f), or otherwise) in a greater proportion than any such payment
to and collateral received by any other Bank, if any, in respect of such other
Bank’s Loans or the Reimbursement Obligations owing to it, or interest thereon,
such Benefitted Bank shall purchase for cash from the other Banks such portion
of each such other Bank’s Loans or the Reimbursement Obligations then owing to
it, or shall provide such other Banks with the benefits of any such collateral,
or the proceeds thereof, as shall be necessary to cause such Benefitted Bank to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. The Company agrees that each
Bank so purchasing a portion of another Bank’s Loan may exercise all rights of a
payment (including, without limitation, rights of offset) with respect to such
portion as fully as if such Bank were the direct holder of such portion.

(b) In addition to any rights and remedies of the Banks provided by law, at any
time when an Event of Default is in existence, each Bank shall have the right,
without prior notice to the Company, any such notice being expressly waived by
the Company to the extent permitted by applicable law, upon any amount becoming
due and payable by the Company hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Bank or any branch or
agency thereof to or for the credit or the account of the Company, as the case
may be. Each Bank agrees promptly to notify the Company and the Agent after any
such setoff and application made by such Bank, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Agent.

10.9 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

62



--------------------------------------------------------------------------------

10.10 WAIVERS OF JURY TRIAL. THE COMPANY, THE AGENT, THE CAF LOAN AGENT AND THE
BANKS EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.11 Submission To Jurisdiction; Waivers. The Company hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof; and

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same.

10.12 Confidentiality of Information. Each Bank acknowledges that some of the
information furnished to such Bank pursuant to this Agreement may be received by
such Bank prior to the time such information shall have been made public, and
each Bank agrees that it will keep all information so furnished confidential and
shall make no use of such information until it shall have become public, except
(a) in connection with matters involving operations under or enforcement of this
Agreement or the Notes, (b) in accordance with each Bank’s obligations under law
or regulation or pursuant to subpoenas or other process to make information
available to governmental or regulatory agencies and examiners or to others,
(c) to each Bank’s Affiliates, employees, agents (including accountants, legal
counsel and other advisors) and Transferees and prospective Transferees so long
as such Persons agree to be bound by this subsection 10.12 and (d) with the
prior written consent of the Company.

10.13 Existing Five-Year Credit Agreement. Each Bank which is a Bank party to
the Existing Five-Year Credit Agreement and the Company acknowledge that the
commitments under the Existing Five-Year Credit Agreement will terminate on the
Closing Date, and each such Bank hereby waives any requirement of the Existing
Five-Year Credit Agreement that the Company give any notice of such termination.

10.14 USA PATRIOT Act. Each Bank hereby notifies the Company that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the Act.

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

HUMANA INC. By:  

/s/ James H. Bloem

Name:   James H. Bloem Title:   Senior Vice President & Chief Financial Officer

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent, as

CAF Loan Agent and as a Bank

By:  

/s/ Dawn Lee Lum

Name:   Dawn Lee Lum Title:   Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent

and as a Bank

By:  

/s/ Joseph L. Corah

Name:   Joseph L. Corah Title:   Senior Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and as a Bank By:  

/s/ David A. Dodge

Name:   DAVID A. DODGE Title:   Managing Director

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Bank By:  

/s/ Brent Hamm

Name:   Brent Hamm Title:   Officer

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Bank By:  

/s/ Jeanette A. Griffin

Name:   Jeanette A. Griffin Title:   Director

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

The Bank of New York, as a Bank (Institution Name) By:  

/s/ Christopher T. Kordes

Name:   Christopher T. Kordes Title:   Vice President By:  

 

Name:  

 

Title:  

 

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

Fifth Third Bank, a Michigan corporation, as a Bank By:  

/s/ Richard G. Whipple

Name:   Richard G. Whipple Title:   Assistant Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

National City Bank of Kentucky, as a Bank By:  

/s/ Deroy Scott

Name:   Deroy Scott Title:   Senior Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as a Bank By:  

/s/ Iain Stewart

  Iain Stewart   Senior Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation), as a Bank By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Bank

(Institution Name)

By:  

/s/ Johnny L. Perry

Name:   Johnny L. Perry Title:   Senior Vice President By:  

 

Name:  

 

Title:  

 

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, Cayman Islands Branch, as a Bank By:  

/s/ Cassandra Droogan

Name:   CASSANDRA DROOGAN Title:   VICE PRESIDENT By:  

/s/ Karim Blasetti

Name:   KARIM BLASETTI Title:   ASSOCIATE

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Bank

(Institution Name)

By:  

/s/ John Cadorette

Name:   John Cadorette Title:   Vice President By:  

 

Name:  

 

Title:  

 

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Bank By:  

/s/ Shigeru Tsuru

Name:   Shigeru Tsuru Title:   Joint General Manager

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank National Association, as a Bank

(Institution Name)

By:  

/s/ David Corts

Name:   David Corts Title:   Sr. Relationship Manager By:  

 

Name:  

 

Title:  

 

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, N.A., as a Bank By:  

/s/ L. Anderson Galyon IV

Name:   L. Anderson Galyon IV Title:   Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

UMB BANK N.A. By:  

/s/ Charles J Wolf

Name:   Charles J Wolf Title:   Senior Vice President

Humana 2006 Five Year Credit Agreement



--------------------------------------------------------------------------------

Old National Bank, as a Bank By:  

/s/ Darrin J. McCauley

Name:   Darrin J. McCauley Title:   Senior Vice President

Humana 2006 Five Year Credit Agreement